                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    RILEY JOHANNESSOHN, et al.,                        Case No. 16‐CV‐3348 (NEB/LIB)

                        Plaintiffs,

    v.                                                              ORDER

    POLARIS INDUSTRIES, INC.,

                        Defendant.




         Plaintiffs bring this action under the laws of six states on behalf of a putative class

of all‐terrain vehicle (“ATV”) buyers. They claim that Defendant Polaris Industries, Inc.

omitted material facts about an alleged defect at the time they purchased their Sportsman

ATVs. Fact and expert discovery have now closed. Plaintiffs move for class certification,

and Polaris moves to strike certain of Plaintiffs’ expert opinions and for summary

judgment on the named Plaintiffs’ claims.1

                                       BACKGROUND

         The Court draws the following background facts from the summary judgment

record, viewing the evidence in the light most favorable to the Plaintiffs. Torgerson v. City

of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc).


1 Polaris requested permission to file a Daubert motion in connection with its class
certification motion (ECF No. 321) and Plaintiffs did not object, except with respect to
word limits in the briefing. (ECF No. 322.) The Court granted the request. (ECF No. 323.)
Polaris then filed a motion for summary judgment. (ECF No. 356.) The Court heard oral
argument on all motions together.
                                                1
       Polaris, headquartered in Medina, Minnesota, manufactures recreational vehicles,

such as ATVs and motorcycles. (ECF No. 340‐2 at 23:17–19.) Polaris’s ATVs include the

Sportsman 450, 570, 850, and 1000. (ECF No. 370 (“Dahl Decl.”) ¶¶ 3–4.) The Sportsman

450 and 570 ATVs have smaller single cylinder engines; the Sportsman 850 and 1000

ATVs have larger dual cylinder engines. (Id. ¶ 6.)

       As early as 2007, Polaris faced consumer complaints about excessive heat in some

of its ATVs. In 2014, the U.S. Consumer Production Safety Commission (“CPSC”) opened

an investigation in response to reports of several ATV fires. Over the course of that

investigation, the CPSC made the preliminary determination that Polaris MY2015‐16

Sportsman 850 ATVs present “a substantial product hazard” under 15 U.S.C. § 2064(a),

noting that “the right hand side heat shield is in close proximity to, and in some cases

makes contact with [the] exhaust manifold, posing a burn and fire hazard.” (ECF No. 336‐

23 at 2.) The CPSC requested that Polaris voluntarily recall or correct the potentially

hazardous Sportsman 850 ATVs. (Id. at 3.) In March 2017, Polaris issued a recall for

MY2015‐16 Sportsman 850s and 1000 ATVs. (ECF No. 336‐24.) Polaris informed

consumers that it had developed a new exhaust manifold side panel that “significantly

increases the air gap between the exhaust manifold and exhaust manifold side panel and

utilizes a metal heat shield.” (ECF No. 336‐25.)

       The CPSC’s investigation also sought information about Polaris’s Sportsman 570s.

(ECF No. 336‐22.) Following the investigation, Polaris issued a service advisory in July



                                             2
2017 offering an “optional Right Hand Side Panel Close Off Kit that will redirect a portion

of the heat produced by the engine and exhaust away from the right hand foot well area”

for MY2016‐17 Sportsman 450s and MY2014‐17 Sportsman 570s. (ECF No. 336‐26.)

       Plaintiffs in this case are Sportsman ATV owners Riley Johannessohn, Daniel C.

Badilla, James Kelley, Kevin R. Wonders, William Bates, and James Pinion (collectively,

“Plaintiffs”).2 Their Corrected Second Amended Complaint (“Complaint”) pleads that

Polaris violated the consumer protection laws of Minnesota, California, Florida, Missouri,

New York, and North Carolina by failing to disclose the Sportsman line’s exhaust heat

problems, causing Plaintiffs to suffer injury. (ECF No. 66 (“SAC”) ¶¶ 85–175.) The

Complaint alleges that “Polaris’[s] omissions artificially inflated the market price for the

ATVs” when Polaris “could have and should have warned customers” about what the

Complaint refers to as an “exhaust heat defect.” (Id. ¶ 4.) Plaintiffs now seek to certify a

nationwide class of consumers who purchased new MY2011‐16 Polaris Sportsman 850s,

MY2015‐16 Sportsman 1000s, MY2014‐17 Sportsman 570s, and MY2016‐17 Sportsman

450s (the “Class Vehicles”) from October 4, 2010 to the present. (ECF No. 335 at 1 n.1.) In

the alternative, they seek to certify six statewide classes for Class Vehicle owners in the

states of Minnesota, Florida, California, Missouri, New York, and North Carolina. (Id. at

18–19.) Polaris moves for summary judgment on all claims asserted against it in the




2 The Second Amended Complaint also includes Plaintiff Ronald Krans, a resident of
Illinois. His claims have been dismissed from the case. (ECF No. 143.)


                                             3
Complaint. (ECF No. 356.) Polaris also seeks to exclude the expert testimony of Richard

Eichmann and Sara Butler. (ECF No. 371.) For the reasons discussed below, all three

motions—for summary judgment, for exclusion of expert testimony, and for class

certification—are denied.

                             SUMMARY JUDGMENT

   I.      Choice of Law

        To assess Plaintiffs’ claims, the Court must first decide what law applies to them.

This task requires a choice‐of‐law analysis, complex here because Plaintiffs are from six

states, each with its own consumer protection statute or statutes. Plaintiffs contend that

the Minnesota Consumer Fraud Act should apply to the consumer fraud claims of all

plaintiffs, regardless of their state of residence. See Minn. Stat. § 325F.68 et seq. (“MCFA”).

A federal court sitting in diversity applies the choice‐of‐law rules of the forum state where

it sits—here, Minnesota’s choice‐of‐law rules. Highwoods Props., Inc. v. Exec. Risk Indem.,

Inc., 407 F.3d 917, 920 (8th Cir. 2005). In determining if the MCFA can apply

extraterritorially, Minnesota courts apply a multistep analysis. The court first determines

whether an outcome‐determinative conflict exists. Jepson v. Gen. Cas. Co. of Wisc., 513

N.W.2d 467, 469–70 (Minn. 1994); In re St. Jude Med., Inc., 425 F.3d 1116, 1120 (8th Cir.

2005) (“St. Jude I”). If a conflict exists, the court determines whether the law of both states

can be constitutionally applied. Jepson, 513 N.W.2d at 469. If it is constitutionally

permissible for the forum state to apply its laws, the court then considers five factors to




                                              4
determine whether to apply the forum state law. Id. at 470. For the reasons that follow,

the Court concludes that each Plaintiff’s claims are governed by the state in which he

resides.

    A.      Application of the MCFA: Outcome‐Determinative Conflicts

         The Complaint alleges that Polaris violated the consumer protection laws of

Minnesota, California, Florida, Missouri, New York, and North Carolina, thereby injuring

Plaintiffs and other consumers who reside in those states. Plaintiffs maintain that because

the consumer protection laws of these states do not conflict with the MCFA, the Court

can apply the MCFA to all claims.3

         The parties focus their briefs on the requirements of reliance or causation and

scienter under each state’s consumer protection statute or statutes. In doing so, both

Plaintiffs and Polaris refer to tables appended to their briefs.4 Plaintiffs bear the burden



3 In In re St. Jude, the district court concluded that the consumer protection laws of 32
jurisdictions did not have outcome‐determinative conflicts with Minnesota. No. 01‐CV‐
1396 (JRT/FLN), 2006 WL 2943154, at *5 & n.3 (D. Minn. Oct. 13, 2006), rev’d and remanded
on other grounds, In re St. Jude Med., Inc. (“St. Jude II”), 522 F.3d 836 (8th Cir. 2008). That
court relied on the plaintiffs’ analysis to find no conflicts among certain state consumer
protection laws, including the six states forming the basis of Plaintiffs’ claims here. Id. at
*5. This Court has conducted its own analysis of the consumer statutes at issue and comes
to a different conclusion based on the facts of this case.
4 Polaris submitted a detailed table analyzing state consumer protection statutes in

support of the argument that the laws conflict. (ECF No. 367‐1 (“Polaris App. A”).)
Plaintiffs respond with a much simpler table indicating “yes” or “no” to four questions
about each state’s consumer protection statute: whether a private cause of action exists,
whether scienter is required, whether individual reliance is required, and whether
material omissions are prohibited. (ECF No. 336‐2 (“Pls’ Tab C”).) These four issues were
identified as outcome‐determinative conflicts for the consumer protection statutes. In re


                                              5
of fully analyzing the law of the jurisdictions whose laws may apply to the putative

class’s claims; it is not Polaris’s burden to prove an outcome‐determinative conflict exists.

See Thompson v. Allianz Life Ins. Co. of N. Am., 330 F.R.D. 219, 223 (D. Minn. 2019). Below,

the Court addresses the six state consumer‐protection laws and their requirements as to

reliance or causation and scienter. Such an analysis is necessary before the Court can

compare each state’s laws against the MCFA to reach the conflicts issue.

      1.      Minnesota

           The Complaint alleges that Polaris violated the MCFA by omitting material

information regarding the Sportsman ATVs’ exhaust heat defect, thereby injuring

Plaintiff Riley Johannessohn and other purchasers.5 (SAC Count I.) The MCFA prohibits

“[t]he act, use, or employment by any person of any fraud, false pretense, false promise,

misrepresentation, misleading statement or deceptive practice, with the intent that others

rely thereon in connection with the sale of any merchandise.” Minn. Stat. § 325F.69,

subd. 1. A private plaintiff suing for an MCFA violation must prove that “the defendant

engaged in conduct prohibited by the statutes and that the plaintiff was damaged

thereby.” Grp. Health Plan, Inc. v. Philip Morris Inc., 621 N.W.2d 2, 12 (Minn. 2001); see also




St. Jude, 2006 WL 2943154, at *5 n.4. Polaris argues that the states’ consumer protection
statutes also differ on the requirements of the duty to disclose omissions, materiality, and
causation. Plaintiffs address these requirements in summary fashion, asserting that they
are not outcome‐determinative in the context of this case.

5   The injury claimed by Plaintiffs is economic, not physical.


                                               6
Wexler v. Bros. Entmʹt Grp., Inc., 457 N.W.2d 218, 221 (Minn. Ct. App. 1990) (to prevail on

an MCFA claim, a plaintiff must prove that the defendant violated Minn. Stat. § 325F.69

and that the plaintiff “was injured in some way by the violation”). For an MCFA claim

based on an omission, a plaintiff must prove an omission of material fact, as well as

special circumstances that trigger a duty to disclose. Graphic Commcʹns Local 1B Health &

Welfare Fund A v. CVS Caremark Corp., 850 N.W.2d 682, 696 (Minn. 2014).6

    a.      Causation under the MCFA

         Under the MCFA, a plaintiff need not prove traditional common law reliance. Grp.

Health, 621 N.W.2d at 13. Rather, he or she must establish a causal nexus between the

conduct alleged to violate the MCFA and the damages claimed, which can be proved by

circumstantial evidence. Id. at 4, 14. In Group Health, the Minnesota Supreme Court noted

that an element of individual reliance is embedded in the causal nexus requirement

because a fraudulent or misleading statement cannot by its nature cause harm unless the




6 Special circumstances triggering a duty to disclose include: (a) one who speaks must say
enough to prevent his words from misleading the other party; (b) one who has special
knowledge of material facts to which the other party does not have access may have a
duty to disclose these facts to the other party; and (c) one who stands in a confidential or
fiduciary relation to the other party to a transaction must disclose material facts. Klein v.
First Edina Nat’l Bank, 293 Minn. 418, 421 (1972); see also Graphic Commcʹns, 850 N.W.2d at
695–98 (citing Klein, 293 Minn. at 421). The parties do not dispute that Polaris had a duty
to disclose the exhaust heat defect. See Johannessohn v. Polaris Indus., Inc., No. 16‐CV‐3348
(PJS/LIB), 2017 WL 2787609, at *4 (D. Minn. June 27, 2017) (“Polaris does not argue that it
lacks a duty to disclose, and Graphic Communications is therefore not relevant.”).


                                             7
statement “had some impact on” inducing the individual plaintiff’s actions. State v. Minn.

Sch. of Bus., Inc., 935 N.W.2d 124, 141 (Minn. 2019) (quoting Grp. Health, 621 N.W.2d at 14).

       Polaris claims that a causal nexus under Minnesota law cannot be presumed, but

instead must be proved through evidence for each purchaser. It cites Buetow v. A.L.S.

Enterprises, Inc., for the proposition that “[w]hen the plaintiffs are consumers who have

proved no future harm . . . it is an error of law to assume that a false statement materially

deceived and injured the plaintiffs.” 650 F.3d 1178, 1183 (8th Cir. 2011) (emphasis in

original). The Court finds Buetow distinguishable because there, the plaintiffs sought only

injunctive relief without presenting any evidence of a risk of future harm. See id. at 1182,

1185 (explaining that Group Health “requir[es] a private plaintiff seeking injunctive relief

for violations of [MCFA] to prove harm or injury‐in‐fact”). Polaris also relies on the

Minnesota Court of Appeals’ decision in State v. Minnesota School of Business, Inc., which

held that particular students’ testimony that the defendant school’s conduct harmed

them could be not used to presume a causal nexus for non‐testifying students. 915

N.W.2d 903, 911–13 (Minn. Ct. App. 2018). But this holding was recently reversed in State

v. Minnesota School of Business, Inc., 935 N.W.2d 124 (Minn. 2019). In its opinion, the

Minnesota Supreme Court discussed Group Health, and reiterated that “direct proof of

reliance is not required to establish a causal nexus” under the MCFA. Id. at 137. “[W]here

a defendant’s misrepresentations were directed at and affected a broad group of

consumers, proof of direct individual reliance is not required to establish a causal nexus



                                             8
between MCFA violations, and the harm suffered by consumers.” Id. at 135 (citing Grp.

Health, 621 N.W.2d at 14–15). The court noted that while “individualized direct proof of

reliance is not necessary in an MCFA damages case,” “there are times when the

materiality and pervasiveness of consumer fraud is relevant to support a court’s finding

that a causal nexus exists between the fraud and the consumer’s decision to purchase the

product.” Id.

       In Minnesota, a defendant has a chance to rebut evidence of causation presented

by the plaintiffs. In St. Jude II, the Eighth Circuit explained that “[w]hatever Group Health

means about the need for these plaintiffs to present direct evidence of individual reliance,

it does not eliminate the right of a defendant to present evidence negating a plaintiff’s

direct or circumstantial showing of causation and reliance.” 522 F.3d at 840. The St. Jude

II court found that the defendant had presented evidence concerning the reliance or non‐

reliance of individual physicians and patients on representations made by the defendant,

and held that where the defendant was able to present such evidence, the resolution of

the defendant’s potential liability to each plaintiff under the consumer fraud statutes

would be dominated by individual issues of causation and reliance. Id. at 839–40

(reversing certification of an MCFA class).7 Here, Polaris argues that it will introduce




7The recent decision in State v. Minnesota School of Business does not address a defendant’s
ability to negate a plaintiffʹs direct or circumstantial showing of causation and reliance
under the MCFA.



                                             9
rebuttal evidence to disprove any connection between an individual plaintiff’s decision

to purchase and the alleged omission.

    b.      Scienter under the MCFA

         Polaris argues that the MCFA requires proof of scienter, noting that the defendant

must have acted “with the intent that others rely thereon.” Minn. Stat. § 325F.69 subd. 1.

Plaintiffs maintain, without elaboration, that scienter is not required. (Pls’ Tab C at 2 &

n.2.) To the extent the parties read “scienter” to mean intentional misrepresentations,

courts have held that the MCFA “does not require the making of an intentional

misrepresentation.” Freeman v. A & J Auto MN, Inc., No. A03‐153, 2003 WL 22136807, at

*4 (Minn. Ct. App. Sept. 16, 2003); see also Meyer v. Dygert, 156 F. Supp. 2d 1081, 1086 (D.

Minn. 2001) (same).8




8 In Curtis Lumber Co. v. Louisiana Pacific Corp., the Eighth Circuit considered several state
consumer protection laws, including Minnesota’s, in concluding that Arkansas’s
consumer protection statutes do not require proof of intent to deceive. 618 F.3d 762, 778–
79 (8th Cir. 2010). Like the MCFA, the terms of other state statutes “require[] only that a
violator intend for a purchaser to rely on his acts or omissions.” Id. at 778 (emphasis in
original) (citing Warren v. LeMay, 491 N.E.2d 464, 474 (Ill. App. Ct. 1986)). Despite this
statutory language, the court found that the consumer protection laws of other states,
including Minnesota, do not require intent to deceive. See id. at 778 & n.12 (citing MCFA
and McNamara v. Nomeco Bldg. Specialties, Inc., 26 F. Supp. 2d 1168, 1171 (D. Minn. 1998)
(“Simply stated, one making representations in the sale of consumer goods can be held
liable, even though he had no specific intent to falsely mislead the consumer.”)).



                                             10
   2.      California

        On behalf of Plaintiff Daniel Badilla, the Complaint alleges violations of two

California statutes: the Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200,

and the Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code § 1770(a)(5), (7). A

plaintiff may base claims under the UCL and CLRA on an alleged omission, “[but] to be

actionable the omission must be contrary to a representation actually made by the

defendant, or an omission of a fact that the defendant was obliged to disclose.” Daugherty

v. Am. Honda Motor Co., 51 Cal. Rptr. 3d 118, 126 (Cal. Ct. App. 2006) (UCL and CLRA);

see also Daniel v. Ford Motor Co., 806 F.3d 1217, 1225 (9th Cir. 2015). The Court will review

the elements of the UCL and CLRA, then address the issues of reliance and scienter under

both statutes.

   a.      The UCL

        The UCL prohibits “any unlawful, unfair or fraudulent business act or practice.”

Cal. Bus. & Prof. Code § 17200. Because the UCL is “written in the disjunctive, it

establishes three varieties of unfair competition—acts or practices which are unlawful, or

unfair, or fraudulent.” Lippitt v. Raymond James Fin. Servs., Inc., 340 F.3d 1033, 1043 (9th

Cir. 2003), as amended (Sept. 22, 2003) (quoting Cel‐Tech Commc’ns., Inc. v. L.A. Cellular Tel

Co., 20 Cal. 4th 163, 180 (1999)). To prevail on a UCL claim, a plaintiff must prove that the

defendant engaged in a business practice proscribed under one of these three varieties of

unfair competition, and that the plaintiff was injured “as a result of” the business practice.




                                             11
In re Gen. Motors LLC Ignition Switch Litig., No. 14‐MC‐2543 (JMF), 2016 WL 3920353, at *19

(S.D.N.Y. July 15, 2016). The Complaint alleges that Polaris engaged in all three varieties

of unfair competition, resulting in injury to California purchasers. (See SAC ¶ 107 (Badilla

and class members “suffered injury” as a “direct result” of Polaris’s “unlawful, unfair, or

fraudulent business acts and/or practices”).)9

       The three varieties of unfair competition—also known as the prongs of the UCL—

have different thresholds. Under the “unlawful” prong, a “violation of another law is a

predicate for stating a cause of action.” Graham v. Bank of Am., N.A., 172 Cal. Rptr. 3d 218,

231 (Cal. Ct. App. 2014) (citation omitted); see also Lazar v. Hertz Corp., 82 Cal. Rptr. 3d

368, 375 (Cal. Ct. App. 1999) (find that under its “unlawful” prong, “the UCL borrows

violations of other laws . . . and makes those unlawful practices actionable under the

UCL.”). The Court presumes that the CLRA forms the basis of the “unlawful” prong of

Plaintiffs’ UCL claim. See Falco v. Nissan N. Am. Inc., No. CV1300686DDPMANX, 2016

WL 1327474, at *9 (C.D. Cal. Apr. 5, 2016) (“Plaintiffs can rely on an underlying CLRA

violation for their UCL claim.”).

       In determining whether a business practice is “unfair” under the UCL, California

appellate courts have been split regarding the proper test to employ. See Linde, LLC v.


9More specifically, the Complaint alleges Polaris engaged in “unlawful business acts
and/or practices by not informing consumers that [its] Sportsman ATV could cause risks
of product deformation and burns,” (SAC ¶ 102), “unfair business acts and practices” by
“seeking to profit from selling ATVs that possess a latent defect,” and “fraudulent
conduct” based on “fail[ing] to inform customers of exhaust heat defect.” (Id. ¶¶ 104, 105).


                                             12
Valley Protein, LLC, No. 116CV00527DADEPG, 2019 WL 3035551, at *21 (E.D. Cal. July 11,

2019) (summarizing split among appellate courts); Zhang v. Superior Court, 304 P.3d 163,

174 n.9 (Cal. 2013) (noting that the standard for determining what business acts or

practices are “unfair” in consumer actions under the UCL is unsettled). Under one line of

cases, an unfair business practice occurs “when that practice offends an established public

policy or when the practice is immoral, unethical, oppressive, unscrupulous or

substantially injurious to consumers.” Graham, 172 Cal. Rptr. 3d at 233 (citation and

quotation marks omitted).

       A second line of cases considers the factors for unfairness set forth in section 5 of

the Federal Trade Commission Act: “(1) the consumer injury must be substantial; (2) the

injury must not be outweighed by any countervailing benefits to consumers or

competition; and (3) it must be an injury that consumers themselves could not reasonably

have avoided.” Id. (citation and quotation marks omitted). A third line of cases holds that

“a plaintiff alleging an unfair business practice must show the defendant’s conduct is

tethered to an underlying constitutional, statutory or regulatory provision, or that it

threatens an incipient violation of an antitrust law, or violates the policy or spirit of an

antitrust law.” Id. at 233–234 (cleaned up). The Complaint alleges Polaris engaged in

“unfair” business practices by “seeking to profit from selling ATVs that possess a latent




                                            13
defect.”10 (SAC ¶ 104.) Because the Complaint alleges these practices are “immoral,

unscrupulous, and offends public policy,” Plaintiffs appear to be proceeding under the

first standard for unfairness (and possibly the third).

          Finally, a business practice is “fraudulent” under the UCL if “members of the

public are ‘likely to be deceived.’” Graham, 172 Cal. Rptr. 3d at 234 (quoting Buller v. Sutter

Health, 74 Cal. Rptr. 3d 47, 51 (Cal. Ct. App. 2008)).

     b.      The CLRA

          The CLRA prohibits “unfair methods of competition and unfair or deceptive acts

or practices undertaken by any person in a transaction intended to result or that results

in the sale or lease of goods or services to any consumer.” Cal. Civ. Code § 1770(a). The

CLRA defines “consumer” as “an individual who seeks or acquires, by purchase or lease,

any goods or services for personal, family, or household purposes.” Cal. Civ. Code

§ 1761(d). The Complaint alleges that through fraudulent omissions about the Sportsman

ATVs’ exhaust heat defect, Polaris violated CLRA §§ 1770(a)(5) and 1770(a)(7), which

prohibit representing that goods “have . . . characteristics . . . uses, benefits, or quantities

that they do not have,” id. § 1770(a)(5), and “are of a particular standard, quality, or

grade,” id. § 1770(a)(7). (SAC ¶¶ 115–16.) To prevail under a CLRA claim, a plaintiff must

show that the defendant’s conduct was deceptive and that the deception caused them



10Plaintiffs have since abandoned their latent defect theory. Because the parties did not
address the three prongs of the UCL in their briefing, it is not clear whether Plaintiffs
have likewise abandoned their UCL unfairness claim.


                                              14
harm. Mass. Mut. Life Ins. Co. v. Superior Court, 119 Cal. Rptr. 2d 190, 197 (Cal. Ct. App.

2002) (citing Cal. Civ. Code § 1780(a)).

   c.      Reliance under the UCL and CLRA

        Reliance is a necessary element of a UCL claim. Backhaut v. Apple, Inc., 74 F. Supp.

3d 1033, 1047–48 (N.D. Cal. 2014) (requiring “actual reliance” for claims under all three

prongs of the UCL) (citing In re Tobacco II Cases, 207 P.3d 20, 39 (Cal. 2009) (fraud prong);

Durell v. Sharp Healthcare, 108 Cal. Rptr. 3d 682, 687–88 (Cal. Ct. App. 2010) (unlawful

prong); Kwikset Corp. v. Superior Court, 246 P.3d 877, 888 (Cal. 2011)). The CLRA also

requires proof of reliance. See Mullins v. Premier Nutrition Corp., No. 13‐CV‐01271‐RS, 2016

WL 3440600, at *3, *5 (N.D. Cal. June 20, 2016). To prove “reliance on an omission” under

both the UCL and CLRA,

        a plaintiff must show that the defendant’s nondisclosure was an immediate
        cause of the plaintiffʹs injury‐producing conduct. A plaintiff need not prove
        that the omission was the only cause or even the predominant cause, only
        that it was a substantial factor in his decision. A plaintiff may do so by
        simply proving “that, had the omitted information been disclosed, one
        would have been aware of it and behaved differently.”

Daniel, 806 F.3d at 1225 (citation omitted) (quoting Mirkin v. Wasserman, 858 P.2d 568, 574

(Cal. 1993)). “That one would have behaved differently can be presumed, or at least

inferred, when the omission is material . . . . An omission is material if a reasonable

consumer ‘would attach importance to its existence or nonexistence in determining his

choice of action in the transaction in question.’” Id. (quoting Tobacco II, 207 P.3d at 39).




                                              15
       In the context of a class action, “California . . . requires named class plaintiffs to

demonstrate reliance.” Mazza v. Am. Honda Motor Co., 666 F.3d 581, 591 (9th Cir. 2012)

(emphasis added) (considering UCL and CLRA claims). Under the CLRA, “named and

unnamed plaintiffs must prove the alleged deceptive conduct caused that damage.”

Mullins, 2016 WL 3440600, at *3 (citing In re Steroid Hormone Prod. Cases, 104 Cal. Rptr. 3d

329, 337–38 (Cal. Ct. App. 2010)). “Causation, and an inference of reliance, for the class in

a CLRA claim can be shown as to an entire class by proving materiality.” Falco, 2016 WL

1327474, at *7 (citation and quotation marks omitted); see Edwards v. Ford Motor Co., 603

F. App’x 538, 541 (9th Cir. 2015) (finding that defendant’s failure to disclose information

that would have been material to a reasonable person purchasing defendant’s product

gave rise to a rebuttable inference of reliance as to the class). Courts applying these

statutes have noted that in some cases, “it is fair to assume that all of the purchasers . . .

read some marketing materials regarding the product, [so it is] sufficient to conclude that

[d]efendants’ conduct in omitting information was likely to deceive members of the

public.” McVicar v. Goodman Glob., Inc., No. SACV131223DOCRNBX, 2015 WL 4945730,

at *11 (C.D. Cal. Aug. 20, 2015) (cleaned up). But class certification of UCL and CLRA

claims is inappropriate where the plaintiff “cannot show that members of the class were

exposed to the same misrepresentations or any omissions, for example, . . . where the

misrepresentations or nondisclosures were included (or would have been included) on

the product itself.” Id.; see also Mazza, 666 F.3d at 596 (“A presumption of reliance does



                                             16
not arise when class members were exposed to quite disparate information from various

representatives of the defendant.”) (citation and quotation marks omitted).

          Courts applying the CLRA and UCL have also found that the fact that “a

defendant may be able to defeat the showing of causation as to a few individual class

members does not transform the common question into a multitude of individual ones.”

Mass. Mut. Life Ins. Co., 119 Cal. Rptr. 2d at 197. Establishing lack of causation as to a

handful of class members “does not necessarily render the issue of causation an

individual, rather than a common, one.” In re Vioxx Class Cases, 103 Cal. Rptr. 83, 95 (Cal.

Ct. App. 2009). “Plaintiffs may satisfy their burden of showing causation as to each by

showing materiality as to all . . . . [I]f the issue of materiality or reliance is a matter that

would vary from consumer to consumer, the issue is not subject to common proof, and

the action is properly not certified as a class action.” Id. (cleaned up).

     d.      Scienter under the UCL and CLRA

          California courts applying the UCL and the CLRA have found that neither statute

imposes a scienter requirement. See, e.g., Mazza, 666 F.3d at 591 (stating the UCL and

CLRA “have no scienter requirement”); Cortez v. Purolator Air Filtration Prods. Co., 999

P.2d 706, 717 (Cal. 2000) (“[A] plaintiff need not show that a UCL defendant intended to

injure anyone through its unfair or unlawful conduct.”).11 But Plaintiffs must establish a




 At least one court has found that one of the unfair business practice claims under the
11

CLRA has a scienter requirement. Mullins, 2016 WL 3440600, at *6 (citing Cal. Civ. Code


                                              17
defendant’s knowledge of an undisclosed defect at the time of sale under the UCL and

CLRA. Wilson v. Hewlett‐Packard Co., 668 F.3d 1136, 1145–46 (9th Cir. 2012); id. at 1145 n.5

(under the UCL, the “failure to disclose a . . . defect of which [a defendant] is not aware,

does not constitute an unfair or fraudulent practice”); Williams v. Yamaha Motor Co. Ltd.,

851 F.3d 1015, 1025 (9th Cir. 2017) (under UCL and CLRA, “a party must allege . . . that

the manufacturer knew of the defect at the time a sale was made.”) (citation omitted).

   3.      Florida

        The Complaint alleges that Polaris violated Florida’s Deceptive and Unfair Trade

Practices Act (“FDUTPA”), Fla. Stat. § 501.201 et seq., by omitting material information

about the Sportsman ATVs, thus injuring Plaintiff James Kelley and other Florida

purchasers. (SAC ¶¶ 130–32.) FDUTPA provides for a civil cause of action for “[u]nfair

methods of competition, unconscionable acts or practices, and unfair or deceptive acts or

practices in the conduct of any trade or commerce.” Fla. Stat. § 501.204(1). “A consumer

claim for damages under FDUTPA has three elements: (1) a deceptive act or unfair

practice; (2) causation; and (3) actual damages.” City First Mortg. Corp. v. Barton, 988

So. 2d 82, 86 (Fla. Dist. Ct. App. 2008) (citation omitted); see Fla. Stat. § 501.211(2) (“In any

actions brought by a person who has suffered a loss as a result of a violation of this part,

such person may recover actual damages”).




§ 1770(a)(9) (prohibiting “[a]dvertising goods or services with intent not to sell them as
advertised.”)).


                                               18
        To satisfy the first element of a FDUTPA claim, a plaintiff “must show that the

alleged practice was likely to deceive a consumer acting reasonably in the same

circumstances.” Carriuolo v. Gen. Motors Co., 823 F.3d 977, 983–84 (11th Cir. 2016) (citation

and quotation marks omitted); see Millenium Commc’ns & Fulfillment Inc. v. Office of the

Attorney Gen, 761 So. 2d 1256, 1263 (Fla. Dist. Ct. App. 2000) (quoting Sw. Sunsites, Inc. v.

Fed. Trade. Comm’n, 785 F.2d 1431, 1434–35) (“[D]eception [occurs] if there is a

representation, omission, or practice that is likely to mislead the consumer acting

reasonably in the circumstances, to the consumer’s detriment.”). This element “is only

satisfied by evaluating a reasonable consumer in the same circumstances as plaintiff.”

Maor v. Dollar Thrifty Auto. Grp., Inc., No. 15‐22959‐CIV, 2018 WL 4698512, at *6 (S.D. Fla.

Sept. 30, 2018) (citation omitted). “The modification of ‘acting reasonably’ by ‘in the same

circumstances’ indicates a hybrid standard that may be objectively established as to

mindset but subjectively established as to context.” Id. (quoting Deere Constr. v. Cemex

Constr. Materials Fla., LLC, No. 15‐24375‐CIV, 2016 WL 8542540, *3 (S.D. Fla. Dec. 1, 2016));

Goldemberg v. Johnson & Johnson Consumer Cos., Inc., 317 F.R.D. 374, 390 (S.D.N.Y. 2016))

(describing FDUTPA’s “hybrid standard” as being “objectively established as to mindset

but subjectively established as to context.”).

   a.      Reliance under the FDUTPA

        A FDUTPA plaintiff “need not show actual reliance on the representation or

omission at issue.” Davis v. Powertel, Inc., 776 So. 2d 971, 973 (Fla. Dist. Ct. App. 2000); see



                                              19
also Maor, 2018 WL 4698512, at *6 (noting “proof of actual reliance is unnecessary” under

the FDUPTA). A “demonstration of reliance by an individual consumer is not necessary

in the context of FDUTPA.” Turner Greenberg Assocs., Inc. v. Pathman, 885 So. 2d 1004, 1009

(Fla. Dist. Ct. App. 2004); see, e.g., Davis, 776 So. 2d at 974 (holding class members

proceeding under FDUTPA “need not prove individual reliance on the alleged

representation”). Rather, “a plaintiff must simply prove that an objectively reasonable

person [in the same circumstances as the plaintiff] would have been deceived.” Lombardo

v. Johnson & Johnson Consumer Cos., 124 F. Supp. 3d 1283, 1290 (S.D. Fla. 2015) (quoting

Fitzpatrick v. Gen. Mills, Inc., 635 F.3d 1279, 1283 (11th Cir. 2011)).

   b.      Scienter under the FDUTPA

        While neither the parties nor the Court were able to locate case law addressing

FDUTPA and scienter per se, courts have found that a plaintiff does not need to prove

“the seller’s intent to deceive” under FDUTPA. See, e.g., In re Schurtenberger, No. 12‐17246‐

BKC‐AJC, 2014 WL 92828, at *5 (Bankr. S.D. Fla. Jan. 9, 2014) (citing Davis, 776 So. 2d at

974). Some courts have held that FDUTPA does not require a defendant “to have

subjective knowledge of the alleged defects.” Gavron v. Weather Shield Mfg., Inc., 819 F.

Supp. 2d 1297, 1302 (S.D. Fla. 2011); see also Motorola Mobility, Inc. v. CT Miami, LLC, No.

11‐23753‐CV, 2012 WL 13014338, at *3 (S.D. Fla. May 11, 2012), report and recommendation

adopted, No. 11‐23753‐CIV, 2012 WL 13014339 (S.D. Fla. June 13, 2012) (“FDUTPA focuses




                                               20
on whether an act is deceptive, not whether a defendant knew that the allegedly violative

conduct was occurring.”).

      4.      Missouri

           The Complaint alleges that Polaris failed to inform consumers of the Sportsman

ATVs’ exhaust heat defect, thereby violating Missouri’s Merchandising Practices Act

(“MMPA”), Mo. Rev. Stat. § 407.010, et seq., and injuring Plaintiff Kevin Wonders and

other Missouri purchasers. (SAC Count VI.) The Complaint alleges that Wonders brings

this claim individually and on behalf of consumers who purchased a Sportsman ATV

“primarily for personal, family or household purposes.”12 (SAC ¶ 145.) The MMPA

prohibits any person from engaging in “any deception, fraud, false pretense, false

promise, misrepresentation, unfair practice or the concealment, suppression, or omission

of any material fact in connection with the sale or advertisement of any merchandise in

trade or commerce . . . in or from the state of Missouri.” Mo. Rev. Stat. § 407.020. To

prevail on an MMPA claim, a plaintiff must prove he or she: (1) purchased merchandise

from the defendant; (2) for personal, family or household purposes; and (3) suffered an

ascertainable loss of money or property; (4) as a result of an act declared unlawful under

the MMPA. Murphy v. Stonewall Kitchen, LLC, 503 S.W.3d 308, 311 (Mo. Ct. App. 2016); see

Mo. Rev. Stat. § 407.025. “[T]he plain language of the MMPA demands a causal

connection between the ascertainable loss and the unfair or deceptive merchandising



12   Plaintiffs do not so limit any of their other state consumer protection claims.


                                               21
practice.” Owen v. Gen. Motors Corp., 533 F.3d 913, 922 (8th Cir. 2008) (citing Mo. Rev. Stat.

§ 407.025.1). Under the MMPA, a “material fact” is “any fact which a reasonable

consumer would likely consider to be important in making a purchasing decision.” Hess

v. Chase Manhattan Bank, USA, N.A., 220 S.W.3d 758, 773 (Mo. 2007) (citing 15 C.S.R. 60–

9.010(1)(C)).

   a.      Reliance under the MMPA

        The parties agree that a consumer’s reliance on an unlawful practice is not required

under the MMPA. Hess, 220 S.W.3d at 774; Plubell v. Merck & Co., 289 S.W.3d 707, 713 (Mo.

Ct. App. 2009) (The MMPA “eliminat[ed] the need to prove an intent to defraud or

reliance.”).

   b.      Scienter under the MMPA

        A claim for “omission of a material fact under the MMPA does have a scienter

requirement: it is a failure to disclose material facts that are ‘known to him/her, or upon

reasonable inquiry would be known to him/her.’” Plubell, 289 S.W.3d at 714 n.4 (quoting

15 C.S.R. 60–9.110); Under the MMPA, the plaintiff must show (1) the defendant “was

aware of the alleged defect,” (2) “when [defendant] became aware,” and (3) “that

[defendant] purposefully omitted this fact in representations to each individual class

member.” Hope v. Nissan N. Am., Inc., 353 S.W.3d 68, 84 (Mo. Ct. App. 2011).




                                             22
   5.      New York

        The Complaint alleges that Polaris violated New York’s General Business Law

(“GBL”), N.Y. Gen. Bus. § 349, by failing to disclose the Sportsman ATVs’ exhaust heat

defect, thereby injuring Plaintiff William Bates and other New York purchasers. (SAC

Count VII.) GBL § 349 prohibits “[d]eceptive acts or practices in the conduct of any

business, trade or commerce or in the furnishing of any service in [New York].” GBL

§ 349(a). To prove a claim under GBL § 349(a), a plaintiff must show that (1) “the

challenged act or practice was consumer‐oriented,”(2) “it was misleading in a material

way,” and (3) “the plaintiff suffered injury as a result of the deceptive act.” Stutman v.

Chem. Bank, 731 N.E.2d 608, 611 (N.Y. 2000). Whether a representation or an omission, the

deceptive practice must be “likely to mislead a reasonable consumer acting reasonably

under the circumstances.” Id. (citing Oswego Laborersʹ Local 214 Pension Fund v. Marine

Midland Bank, N.A., 647 N.E.2d 741, 745 (N.Y. 1995)). To satisfy the GBL’s causation

requirement, “nothing more is required than that a plaintiff suffer a loss because of

defendant’s deceptive act.” Goldemberg, 317 F.R.D. at 392 (cleaned up) (citing, among

others, Stutman, 95 N.Y.2d at 30). A plaintiff seeking compensatory damages must show

that the material deceptive practice caused “actual, although not necessarily pecuniary,

harm.” Catalano v. BMW of N. Am., LLC, 167 F. Supp. 3d 540, 562 (S.D.N.Y. 2016) (citing

Oswego Laborersʹ Local 214 Pension Fund, 647 N.E.2d at 745).




                                           23
   a.      Reliance under the GBL

        The parties agree that individual reliance is not required under GBL § 349. Oswego

Laborersʹ Local 214 Pension Fund, 647 N.E.2d at 745; Koch v. Acker, Merrall & Condit Co., 967

N.E.2d 675, 676 (N.Y. 2012) (“Justifiable reliance by the plaintiff is not an element” of GBL

§ 349); Small v. Lorillard Tobacco Co., 720 N.E.2d 892, 897 (N.Y. 1999) (“Intent to defraud

and justifiable reliance by the plaintiff are not elements of the statutory claim.”).

   b.      Scienter under the GBL

        The parties also agree that scienter is not required under GBL § 349. Oswego

Laborersʹ Local 214 Pension Fund, 647 N.E.2d at 745 (“Although it is not necessary under

the statute that a plaintiff establish the defendant’s intent to defraud or mislead, proof of

scienter permits the court to treble the damages up to $1,000.”).

   6.      North Carolina

        The Complaint alleges that Polaris violated North Carolina’s Unfair and Deceptive

Trade Practices Act (“NCUDTPA”), N.C. Gen. Stat. § 75‐1.1(a), by not disclosing the

defect in the Sportsman ATVs to customers, thereby injuring Plaintiff James Pinion and

other North Carolina purchasers. (SAC ¶¶ 171–74.) Section 75‐1.1 provides in part that

“unfair or deceptive acts or practices in or affecting commerce” are unlawful. N.C. Gen.

Stat. § 75‐1.1(a). “In order to establish a prima facie claim for unfair trade practices, a

plaintiff must show: (1) [the] defendant committed an unfair or deceptive act or practice,

(2) the action in question was in or affecting commerce, and (3) the act proximately caused




                                             24
injury to the plaintiff.” Bumpers v. Cmty. Bank of N. Va., 747 S.E.2d 220, 226 (N.C. 2013)

(brackets omitted) (quoting Dalton v. Camp, 548 S.E.2d 704, 711 (N.C. 2001)). “The

determination of whether an act or practice is an unfair or deceptive practice that violates

[NCUDTPA] is a question of law for the court.” Gray v. N.C. Ins. Underwriting Assʹn, 529

S.E.2d 676, 681 (N.C. 2000).

        Courts applying the NCUDTPA have held that “[in] order for silence or an

omission by the defendants to be an actionable fraud, it must relate to a material matter

known by the defendants which they had a legal duty to communicate to plaintiff.”

Resnick v. Hyundai Motor Am., Inc., No. CV1600593BROPJWX, 2017 WL 6549931, at *18

(C.D. Cal. Aug. 21, 2017) (emphasis omitted) (citing Breeden v. Richmond Cmty. Coll., 171

F.R.D. 189, 196 (M.D.N.C. 1997) (finding plaintiff failed to state NCUDTPA claim based

on defendants’ lack of knowledge)).

   a.      Reliance under the NCUDTPA

        North Carolina courts have held that a plaintiff must prove actual and justifiable

reliance for a NCUDPTA claim based on a misrepresentation. See, e.g., Bumpers, 747 S.E.2d

at 226. Courts have applied this rule to omissions as well. See, e.g., Arnesen v. Rivers Edge

Golf Club & Plantation, Inc., 781 S.E.2d 1, 7 (N.C. 2015) (affirming dismissal of NC § 75‐1.1

claim because “plaintiffs have failed to sufficiently allege justifiable reliance on any

omission” and that any action “was the proximate cause of their harm”); W. Franklin Pres.

Ltd. P’ship v. Nurtur N.C., LLC, No. 14‐CV‐00266, 2016 WL 3039832, at *4 (M.D.N.C. May



                                             25
27, 2016) (explaining that a NCUDTPA claim would fail for lack of proximate cause if the

jury concluded that either (1) the consumer “did not rely on” the concealment of material

fact or a material false statement, or (2) “that its reliance was unreasonable”). This Court

agrees that “reliance on an omission is required to state [a NC] UDTPA claim.” Baranco

v. Ford Motor Co., 294 F. Supp. 3d 950, 970 (N.D. Cal. 2018) (citing Sain v. Adams Auto Grp.,

Inc., 781 S.E.2d 655, 659 (N.C. Ct. App. 2016)).

        Plaintiffs note that even if reliance is required under the NCUDTPA, reliance can

be proved by circumstantial evidence that consumers found a misrepresentation material

and relied upon it. (ECF No. 335 (“Pls’ Class Cert. Br.”) at 27 n.109 (citing Rikos v. Procter

& Gamble Co., 799 F.3d 497, 517–18 (6th Cir. 2015) (affirming class certification of

NCDUTPA claim where “classwide proof—that the alleged misrepresentation is material

and was made in a generally uniform manner to all class members—would also suffice

in North Carolina to show actual reliance”))); see, e.g., In re TD Bank, N.A. Debit Card

Overdraft Fee Litig., 325 F.R.D. 136, 162 (D.S.C. 2018) (finding “sufficient evidence of the

uniformity and materiality of the putative misrepresentations and omissions has been

presented to presume class‐wide reliance” under NCUDTPA).

   b.      Scienter under the NCUDTPA

        The parties agree that scienter is not required under the NCDUTPA. See Marshall

v. Miller, 276 S.E.2d 397 (N.C. 1981) (“If unfairness and deception are gauged by

consideration of the effect of the practice on the marketplace, it follows that the intent of



                                             26
the actor is irrelevant.”). While “it is not necessary for the plaintiff to show fraud, bad

faith, deliberate or knowing acts of deception, or actual deception, plaintiff must,

nevertheless, show that the acts complained of possessed the tendency or capacity to

mislead, or created the likelihood of deception.” Chastain v. Wall, 337 S.E.2d 150, 153 (N.C.

Ct. App. 1985) (citation omitted).

   7.      Outcome‐determinative conflicts exist

        Based on the assessment of consumer protection statutes above, the Court agrees

that consumer protection laws “vary considerably,” and that “different states have

material variances between their consumer protection laws and Minnesota’s.” St. Jude I,

425 F.3d at 1120. For example, outcome‐determinative conflicts exist between the MCFA

and the three prongs of California’s UCL, which have different thresholds from the

MCFA. The MCFA does not require proof of individual reliance, but it does require a

causal nexus between the violative conduct and damages, such that a defendant’s

conduct had some impact on inducing the individual plaintiff’s actions. In contrast, the

UCL and CLRA require reliance on an omission, which may be proved by showing that

“had the omitted information been disclosed, one would have been aware of it and

behaved differently.” Daniel, 806 F.3d at 1225.

        Courts applying the MCFA and the California statutes also differ in their

consideration of proof of non‐reliance in class actions. Courts applying the MCFA have

concluded that where a defendant can present evidence concerning the non‐reliance of



                                             27
individual plaintiffs, the resolution of the defendant’s potential liability to each plaintiff

will be dominated by individual issues of causation and reliance. See, e.g., St. Jude II, 522

F.3d at 839–40. In contrast, courts applying the UCL and CLRA have held that such

evidence would not preclude class certification. Mass. Mut. Life Ins., 119 Cal. Rptr. 2d at

197. This difference is outcome‐determinative here because Polaris has offered evidence

raising individual issues of causation and reliance. (See, e.g., ECF No. 336‐39 (“Pinion

Dep.”) at 85:17–19 (Pinion purchased a second Sportsman ATV for his wife after his first

melted); ECF No. 359‐2 (“Johannessohn Dep.”) at 207:19–22, 209:1–9 (Johannessohn

requested and received a new Sportsman ATV after filing this lawsuit)).

       Another conflict exists as to the scope of the laws. Unlike the MCFA, the CLRA

and Missouri’s MMPA are limited to goods or services purchased for “personal, family,

or household purposes.” See Cal Civ. Code § 1761(d), Murphy, 503 S.W.3d at 311. Polaris

offers evidence that a portion of Sportsman ATV purchasers use them for farming,

ranching, and other business purposes. (See e.g., ECF No. 367 (Pixton Decl.) Ex. 8,

(“Flambures Decl.”) ¶ 11 (dealership general manager stating that approximately 30

percent of his buyers purchase for commercial use).) Ignoring this element would allow

some claims under the MCFA which would fail under the CLRA and MMPA.

       As to the remaining states, outcome‐determinative differences emerge as well. The

MCFA and Florida’s FDUPTA have outcome‐determinative differences because of

FDUPTA’s “hybrid standard” for determining deceptive acts or unfair practices. See



                                             28
Maor, 2018 WL 4698512, at *6 (explaining the hybrid standard “may be objectively

established as to mindset but subjectively established as to context” (citation omitted)).

The MCFA and New York’s GBL have outcome‐determinative differences because unlike

the MCFA’s causal nexus standard, the GBL requires nothing more than that a plaintiff

suffer a loss because of defendants’ deceptive conduct. Finally, an outcome‐

determinative difference exists between the MCFA and North Carolina’s NCDUPTA

because the NCDUPTA requires actual and justifiable reliance.

       Plaintiffs argue that the consumer protection statutes of Minnesota, California,

Florida, Missouri, and New York (1) do not conflict because none of them require proof

of individual reliance, and (2) permit consumers to prove injury and measure of damages

by showing consumers paid a price premium artificially inflated by the seller’s deceptive

conduct. (ECF No. 391 (“Pls’ Class Cert. Reply Br.”) at 25–26.) On this point, the cases

cited by Plaintiffs are unhelpful in determining the choice of law issue, as they do not

consider whether conflicts exist among state laws.13




13 See, e.g., Gold v. Lumber Liquidators, Inc., 323 F.R.D. 280, 290–91 (N.D. Cal. 2017) (not
addressing conflicts of law; granting certification of multiple classes based on various
consumer protection statutes, including a California class based on the UCL and CLRA,
a class for violations of FDUTPA, and a class for violations of MCFA); In re Kind LLC
“Healthy & All Natural” Litig., 209 F. Supp. 3d 689, 697 & n.4 (S.D.N.Y. 2016) (providing
little analysis of states’ statutes, and not determining which, if any, state’s consumer
protection law would apply to a nationwide class.); Goldemberg, 317 F.R.D. at 386 (not
addressing conflicts of law where plaintiffs moved to certify three classes based on
products purchased in California, Florida, and New York); Khoday v. Symantec Corp., No.
CIV. 11‐180 JRT/TNL, 2014 WL 1281600, *20 n.9 (D. Minn. Mar. 13, 2014) (explaining that


                                            29
   B.      Constitutionality of Extraterritorial Application

        Having determined that outcome‐determinative conflicts exist between the state

consumer protection statutes, the Court considers the constitutionality of applying the

MCFA extraterritorially. The inquiry is into the contacts with Minnesota arising out of

the nonresident‐parties’ claims. St. Jude I, 425 F.3d at 1120. And the analysis begins with

a presumption: “In general, there is a presumption against the extra‐territorial

application of a state’s statutes.” Arnold v. Cargill, Inc., No. CIV. 012086 (DWF/AJB), 2002

WL 1576141, at *2 (D. Minn. July 15, 2002) (citing In re Pratt, 219 Minn. 414, 18 N.W.2d

147, 153 (Minn. 1945)). Polaris argues that the MCFA cannot be applied extraterritorially

because the Minnesota legislature did not specify that it is intended to apply outside

Minnesota. See In re Syngenta AG MIR 162 Corn Litig., 131 F. Supp. 3d 1177, 1232–33 (D.

Kan. 2015) (concluding MCFA “may be applied in this case only to conduct taking place

in Minnesota” where plaintiffs did not point to any statutory language allowing for its

extraterritorial application).

        Plaintiffs do not provide any statutory language indicating that the MCFA applies

extraterritorially. Rather, they argue simply that it has been done before; that is, that

courts have applied the MCFA to the claims of parties from other forum states. See, e.g.,

In re St. Jude, 2006 WL 2943154, rev’d on other grounds, St. Jude II, 522 F.3d 836; Mooney v.




the court did not undertake a choice of law analysis because it found that choice‐of‐law
clauses governed the defendants’ contracts with the plaintiffs).


                                             30
Allianz Life Ins. Co. of N. Am., 244 F.R.D. 531, 534–35 (D. Minn. 2007). None of the cases

cited by Plaintiffs holds that the Minnesota legislature intended the MCFA to apply

extraterritorially. Given the presumption against the extraterritorial application of

Minnesota statutes and the lack of any statutory language allowing such an application,

the Court concludes that the MCFA may be applied only to conduct that occurred in

Minnesota. See Syngenta, 131 F. Supp. 3d at 1233.

       Even if the Minnesota legislature generally intended the MCFA to apply

extraterritorially, it does not follow that doing so would be constitutionally permissible

in this particular case. See, e.g., Arnold, 2002 WL 1576141, at *4 (noting that even if the

court found the MHRA provided for extraterritorial application, “the Court does not find,

under a due process analysis, sufficient contacts with the state of Minnesota” with respect

to nonresident plaintiffs). “[F]or a State’s substantive law to be selected in a

constitutionally permissible manner, that State must have a significant contact or

significant aggregation of contacts, creating state interests, such that choice of its law is

neither arbitrary nor fundamentally unfair.” Phillips Petroleum Co. v. Shutts, 472 U.S. 797,

818 (1985); Jepson, 513 N.W.2d at 469; see also Shutts, 472 U.S. at 821–22 (holding a state

must have a significant contact or significant aggregation of contacts to the claims

asserted by each member of the plaintiff class to apply that state’s law). When considering

fairness in this context, “an important element is the expectation of the parties.” Shutts,

472 U.S. at 822.



                                             31
       Plaintiffs argue that Minnesota has significant contacts with Polaris and with the

facts giving rise to their claims because: (1) Polaris designed, manufactured, and tested

the defective vehicles at issue in Minnesota; (2) Polaris received consumer complaints

and warranty claims in Minnesota; and (3) Polaris is headquartered in Minnesota. See

Mooney, 244 F.R.D. at 535 (“As a Minnesota corporation, Allianz can not claim surprise

by the application of Minnesota law to conduct emanating from Minnesota.”).

       The location of a defendant’s headquarters, by itself, is not enough to apply the

law of that state. In St. Jude I, the Eighth Circuit reversed the district court’s decision to

apply Minnesota law to claims of nonresident plaintiffs. There, even though the

defendant had significant contacts with Minnesota, including being headquartered there,

and even though much of the conduct relevant to the claims occurred or emanated from

Minnesota, the Eighth Circuit remanded because the district court failed to conduct a

thorough conflicts‐of‐law analysis with respect to each plaintiff. 425 F.3d at 1119–21. So

even combined with the fact that Polaris’s headquarters are in Minnesota, the fact that

some relevant conduct occurred or emanated from Minnesota may not be sufficient to

apply Minnesota law. See id.; accord Arnold, 2002 WL 1576141, at *4 (holding that the fact

that defendant’s headquarters were located in and its contested policies emanated from

Minnesota was “insufficient to justify extraterritorial application, particularly when there

is no evidence . . . [defendant] could not otherwise be held accountable in the courts of

other states where the named plaintiffs reside and/or work.”).



                                             32
       That Polaris designed, manufactured, tested, and received complaints about

Sportsman ATVs in Minnesota certainly supports Polaris’s expectation that the MFCA

would apply. But this evidence does not support the assertion that nonresident Plaintiffs

expected Minnesota law to apply. Plaintiffs claim that consumers expected Minnesota

law to apply based on Polaris’s Minnesota address and phone number in the owner’s

manual. The Court finds this argument unpersuasive, particularly given that the sales

contracts of some Plaintiffs reference the laws of the states in which they purchased their

ATVs. (See, e.g., ECF No. 359‐7 (Bates’s contract referencing “the law of the State of New

York”); ECF No. 359‐9 (Kelley’s contract referencing Florida law); ECF No. 359‐12

(Pinion’s contract “[North Carolina] law does not provide for a ‘cooling off’ or other

cancellation period for this sale”); ECF No. 359‐5 (Badilla’s contract with similar

disclosure under California law)). Indeed, Plaintiff Badilla admitted that he did not know

the location of Polaris’s headquarters when he bought his ATV. See St. Jude I, 425 F.3d at

1120 (reversing choice of law decision where there was “no indication out‐of‐state parties

‘had any idea that Minnesota law could control’ potential claims when they received

their” products). Plaintiffs purchased their ATVs from dealers in their state of residence,

not from Polaris in Minnesota. See Rapp v. Green Tree Servicing, LLC, 302 F.R.D. 505, 517

(D. Minn. 2014) (distinguishing Mooney because there, plaintiffs “purchased a financial

product directly from the defendant” located in Minnesota).




                                            33
        Given the dearth of evidence that the parties expected Minnesota law would apply

to the nonresident Plaintiffs’ claims against Polaris, Minnesota does not have contacts

sufficient to create a state interest, and it would be arbitrary and fundamentally unfair to

apply the MCFA to such claims. The Court therefore concludes that extraterritorial

application of the MCFA is not constitutionally permissible in this case.

   C.      Five‐Factor Test

        Even if applying the MCFA extraterritorially were constitutionally permissible,

the choice‐of‐law factors buttress the Court’s determination not to apply the MCFA to the

nonresident Plaintiffs’ claims. Those choice‐influencing factors are: “(1) predictability of

result; (2) maintenance of interstate and international order; (3) simplification of the

judicial task; (4) advancement of the forumʹs governmental interest; and (5) application

of the better rule of law.” Jepson, 513 N.W.2d at 470. These factors were intended to

“prompt courts to carefully and critically consider each new fact situation and explain in

a straight‐forward manner their choice of law.” Id.

   1.      Predictability of Result

        The predictability‐of result‐factor “represents the ideal that litigation on the same

facts, regardless of where the litigation occurs, should be decided the same to avoid

forum shopping.” Nodak Mut. Ins. Co. v. Am. Family Mut. Ins. Co., 604 N.W.2d 91, 94

(Minn. 2000). It addresses whether the choice of law was predictable before the time of

the transaction or event giving rise to the claim. Rapp, 302 F.R.D. at 517. This factor applies



                                              34
primarily to consensual transactions where parties “desire advance notice of which state

law will govern in future disputes.” Nodak Mut. Ins. Co., 604 N.W.2d at 94. In most tort

cases, predictability of result is of little relevance. Nesladek v. Ford Motor Co., 46 F.3d 734,

738 (8th Cir. 1995). Consumer protection claims are not based entirely in either tort or

contract law. In re St. Jude, 2006 WL 2943154, at *5.

        Plaintiffs argue that this factor favors them because Polaris is headquartered in

Minnesota, where it designed, engineered, manufactured and tested the ATVs, received

consumer complaints, and allegedly decided to conceal the heat exhaust defect from

consumers. But as noted above, Plaintiffs purchased their ATVs from dealers in their

states of residence (not directly from Polaris), and most of the sales contracts with

Plaintiffs provide that the laws of their states of residence apply. These facts indicate that,

before the time of the transaction, the parties would predict that the law of the state of

each plaintiff’s residence would apply.

   2.      Maintenance of Interstate Order

        The maintenance‐of‐interstate‐order factor is concerned with whether applying

Minnesota law would manifest disrespect for other state sovereignty or impede the

interstate movement of people and goods. In re Baycol Prods. Litig., 218 F.R.D. 197, 207 (D.

Minn. 2003). “An aspect of this concern is to maintain a coherent legal system in which

the courts of different states strive to sustain, rather than subvert, each other’s interests

in areas where their own interests are less strong.” Nodak Mut. Ins. Co., 604 N.W.2d at 95.



                                              35
By considering whether application of Minnesota law would negatively affect the

maintenance of interstate order, “the opportunities for forum shopping may be kept

within reasonable bounds.” Jepson, 513 N.W.2d at 471.

       In Hughes v. Wal‐Mart Stores, Inc., the Eighth Circuit explained that where a state

“has little or no contact with a case and nearly all of the significant contacts are with a

sister state,” the factor suggests that a state should not apply its own law to the dispute.

250 F.3d 618, 620–21 (8th Cir. 2001) (citation and quotation marks omitted). In that case,

a Louisiana resident had purchased the product at issue at a Wal‐Mart in Louisiana, the

injury occurred in Louisiana, and the injured party was a Louisiana resident. Id. at 621.

The only contact Arkansas had to the litigation was that the defendant had its principal

place of business in the state. Id. The court found that this contact was insufficient to apply

Arkansas law. Id.; cf. Sportsman for Sportsman v. Cal. Overland, Ltd., No. CV 17‐1064

(DWF/KMM), 2018 WL 1865930, at *5 (D. Minn. Apr. 18, 2018) (concluding that

defendant’s “substantial business operations in Minnesota are the more relevant

contacts” where “relevant conduct by [defendant] that most likely occurred within this

state is central to Plaintiff’s case”).

       Plaintiffs maintain that Minnesota has a stronger interest in a case that involves a

remedial statute like the MCFA than one involving common law claims. In support, they

cite Land Oʹ Lakes, Inc. v. Employers Mutual Liability Insurance Company of Wisconsin. 846 F.

Supp. 2d 1007, 1040 (D. Minn. 2012). That case involved insurance claim issues, finding



                                              36
that Minnesota had a strong interest in applying its law to contribution claims against

insurers who write policies in Minnesota. Id. at 1040. The court applied the law of where

the insured was located, i.e., Minnesota, to the contribution claims, rather than the state

law that generally governed the insurer’s policies. Id. No party had argued for the law of

the insurer’s headquarters.

       Here, Plaintiffs’ claims are based on Polaris’s failure to disclose the alleged heat

exhaust defect in the Sportsman ATVs. The parties agree that Plaintiffs’ alleged injuries

occurred where each plaintiff resides or purchased a Sportsman ATV. See In re

Bridgestone/Firestone, Inc., 288 F.3d 1012, 1017 (7th Cir. 2002) (“If recovery for . . . consumer

fraud is possible, the injury is decidedly where the consumer is located, rather than where

the seller maintains its headquarters.”); cf. Restatement (Second) of Conflict of Laws

§ 145, subd. 2, cmts. (e), (f) (1971) (noting the location of the injury is “less significant” in

the case of fraudulent misrepresentations). As revealed in the Court’s analysis above,

states have adopted different regulatory regimes to protect consumers within their

borders. Applying the MCFA to the claims of nonresident plaintiffs would demonstrate

disrespect for these regulatory regimes. St. Jude I, 425 F.3d at 1120 (“[S]tate consumer‐

protection laws vary considerably, and courts must respect these differences rather than

apply one state’s law to sales in other states with different rules.”). Given Minnesota’s

limited contact with these claims, particularly as compared with the significant contacts




                                               37
with Plaintiffs’ states of residence, the Court finds that applying the MCFA to the

nonresident Plaintiffs’ claims would subvert the interests of those states.

   3.      Simplification of the Judicial Task

        In considering the simplification of the judicial task, “the relevant question is not

whether applying the law of one state would be simpler than applying the laws of 50

states. Instead, the question is whether, with respect to any particular claimant, applying

the law of Minnesota would be simpler than applying the law that would otherwise

apply.” Rapp, 302 F.R.D. at 518 (citing St. Jude I, 425 F.3d at 1120). The parties did not

address this factor in any detail, likely because Minnesota courts do not give this factor

much weight. See, e.g., Nodak Mut. Ins. Co., 604 N.W.2d at 95. With respect to any

particular plaintiff, the Court is capable of applying the MCFA or the state law of that

plaintiff’s residence. Thus, this factor is neutral.

   4.      Advancement of the Forum’s Governmental Interest

        In considering the advancement of the forum’s governmental interest, the Court

must weigh the policy interests of Minnesota with those of a nonresident plaintiff’s home

state. Nesladek, 46 F.3d at 739–40. This factor “generally weighs in favor of application of

the state law in which the plaintiff lives and in which the injury occurred.” In re Baycol

Prod. Litig., 218 F.R.D. at 207 (collecting cases). Plaintiffs claim that Minnesota has a

compelling interest in redressing wrongs committed within its borders because the

reputations of other Minnesota businesses are tarnished. While they cite Boatwright v.



                                                 38
Budak for this proposition, the case does not support it. 625 N.W.2d 483, 489 (Minn. Ct.

App. 2001). Boatwright addressed choice of law in the context of vicarious liability for a

car accident that occurred in Iowa and found that Iowa law should apply because it “best

serves Minnesota’s interest in compensating tort victims.” Id. The Eighth Circuit has held

that “[a]bsent some relevant connection between a state and the facts underlying the

litigation,” it “fail[ed] to see how any important [state] governmental interest is

significantly furthered by ensuring that nonresidents are compensated for injuries that

occur in another state.” Hughes, 250 F.3d at 621.

        Plaintiffs also rely on Mooney, which found that this factor favored application of

the MCFA to a nonresident’s claim because “[b]y allowing ‘any person’ to sue under the

[MCFA], the Minnesota legislature has evinced a strong policy of providing redress for

fraudulent business practices that occur within Minnesota’s borders, regardless of where

a consumer’s injury occurs.” 244 F.R.D. at 537. But there is no reason to believe that

consumer protection laws of the nonresident Plaintiffs’ states could not equally or more

effectively hold Polaris accountable for its alleged wrongdoing. See Rapp, 302 F.R.D. at

518 (rejecting Mooney). This factor therefore favors applying the laws of the nonresident

Plaintiffs’ states.

   5.      Application of the Better Rule of Law

        The better‐rule‐of‐law factor is not considered unless the other factors do not

resolve the choice‐of‐law issue. Medtronic, Inc. v. Advanced Bionics Corp., 630 N.W.2d 438,



                                              39
455–56 (Minn. Ct. App. 2001); Nodak Mut. Ins. Co., 604 N.W.2d at 96 (noting that the court

“has not placed any emphasis on this factor in nearly 20 years”). Courts have refrained

from resolving a conflict of law question based on the better‐rule‐of‐law factor,

recognizing that “states often have competing policy considerations for governing similar

transactions or events in different manners such that the laws do not necessarily lend

themselves to being labeled either ‘better’ or ‘worse.’” Hughes, 250 F.3d at 621. The Court

will refrain from determining which state has the “better” rule of law, as the states at

issue have competing policy considerations for crafting their consumer protection laws.

         Because most of the five factors do not favor applying the MCFA to the claims of

the nonresident plaintiffs, the Court declines to do so. The law of each Plaintiff’s state will

apply to him.

   II.      Summary Judgment

         With the choice of law question settled, the Court turns to the summary judgment

motion, beginning with the familiar standard under Rule 56. “Summary judgment is

proper if the pleadings, the discovery and disclosure materials on file, and any affidavits

show that there is no genuine [dispute] as to any material fact and that the movant is

entitled to judgment as a matter of law.” Gannon Int’l, Ltd. v. Blocker, 684 F.3d 785, 792 (8th

Cir. 2012) (citing Fed. R. Civ. P. 56(c)). In assessing whether such a dispute exists, “[a]

court must ‘make all reasonable inferences in favor of the non‐moving party,’ but will

‘not resort to speculation.’” Hill v. Sw. Energy Co., 858 F.3d 481, 487 (8th Cir. 2017) (quoting



                                              40
Solomon v. Petray, 795 F.3d 777, 788 (8th Cir. 2015)). “The burden of demonstrating an

absence of a genuine dispute of material fact is on the moving party.” Farver v. McCarthy,

931 F.3d 808, 811 (8th Cir. 2019). “If the movant does so, the nonmovant must respond by

submitting evidentiary materials that set out ‘specific facts showing that there is a

genuine issue for trial.’” Torgerson, 643 F.3d at 1042 (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986)).

        Polaris contends that summary judgment is proper and that it is entitled to

judgment as a matter of law because there is no evidence that any of the named Plaintiffs

were injured and because four of the named Plaintiffs cannot establish required elements

of their consumer protection claims. (ECF No. 358 (“Polaris Summ. J. Br.”) at 18–29.) For

the reasons discussed below, Polaris’s arguments are unsuccessful.

   A.      Price Premium Theory

        Polaris argues that each of the named Plaintiffs “must prove . . . the fact and extent

of their claimed injury” to survive summary judgment. (Polaris Summ. J. Br. at 18.) The

fact of injury must not be “speculative, remote, or conjectural,” but proved “with

certainty.” Storage Tech. Corp. v. Cisco Sys., Inc., 395 F.3d 921, 928–29 (8th Cir. 2005). The

“injury” claimed by Plaintiffs appears to be twofold. First, Plaintiffs argue that they did

not receive the benefit of their bargain because the Sportsman ATVs present a risk of

injury from overheating. Second, Plaintiffs argue that they overpaid for their Sportsman

ATVs because the market would have valued the ATVs for less if consumers had known



                                              41
that the ATVs presented this risk. Polaris focuses on this second prong of the injury in its

summary judgment motion, arguing that the “overcharge” or “price premium” theory

presented by Plaintiffs cannot survive summary judgment.

       Polaris’s argument against the price premium theory is that (1) Plaintiffs cannot

use their own testimony, because an individual is not competent to testify about what the

ATV price would have been but for the non‐disclosure; (2) Plaintiffs cannot use their

expert testimony, because the experts have no opinion as to any individual Plaintiff; and

(3) Plaintiffs cannot use their expert testimony for the additional reason that the experts

testify only to aggregate damages for the market.

       The first problem with Polaris’s arguments is that Polaris does not tie them to the

state laws governing Plaintiffs’ claims. (Compare Polaris Summ. J. Br. at 18–25 (arguing

simply “no evidence establishes that any plaintiff was injured” without reference to the

state laws at issue) with id. at 26–29 (arguing Johannessohn, Pinion, Kelley, and Bates

cannot survive summary judgment under the MCFA, NCUDPTA, FDUTPA, and GBL,

respectively).) Whether a failure to “prove . . . the fact and extent of [a] claimed injury”

entitles Polaris to judgment as a matter of law depends on the requirements of the state

laws that apply to Plaintiffs’ claims.14 As the Supreme Court explained in Anderson v.

Liberty Lobby, Inc., “the substantive law will identify which facts are material” because


14Polaris appears to recognize as much when distinguishing Plaintiffs’ cited authorities.
See Polaris Summ. J. Reply at 16 (arguing Plaintiffs cannot rely on Carriuolo, 823 F.3d 977
in support of their Minnesota law arguments because it applies Florida law).


                                            42
“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” 477 U.S. 242, 248 (1986). The

Court must then analyze the theory under each state’s law.

   1.      The price premium theory is a legally cognizable injury under each state’s law.

        Each state statute at issue recognizes, as a general proposition, that a consumer

who pays a premium for a product based on a defendant’s actionable misrepresentations

or omissions has suffered a legally cognizable injury. That is, the MMPA, UCL, CLRA,

FDUTPA, GBL, NCUDTPA, and MCFA each recognize that a consumer who overpays

for an item because the actual value of the item he purchased was less than the value of

the item as represented can establish that he has been injured. See, e.g., Marty v. Anheuser‐

Busch Companies, LLC, 43 F. Supp. 3d 1333, 1347 (S.D. Fla. 2014) (denying motion to

dismiss UCL, CLRA, FDUTPA, and GBL claims, among others, because plaintiffs claimed

that they had paid a premium price for beer based on the mistaken belief that it was

imported from Germany). Courts applying the MMPA have reasoned that “under the

benefit of the bargain rule as applied to MMPA claims, [p]laintiff[s] need only allege that

the actual value of the product as purchased was less than the value of the product as

represented to state a claim for an ascertainable loss.” Kelly v. Cape Cod Potato Chip Co., 81

F. Supp. 3d 754, 758–59 (W.D. Mo. 2015). Similarly, courts applying California’s UCL and

CLRA have determined that paying a price premium attributable to a defendant’s

actionable conduct is a cognizable injury under both of those statutes. See, e.g., In re Gen.



                                               43
Motors LLC Ignition Switch Litig., 2016 WL 3920353, at *21–*22 (denying motion to dismiss

UCL and CLRA claims because plaintiffs alleged “they purchased products that they

otherwise would not have, or paid more than they otherwise would have paid, due to

New GM’s failure to disclose the ignition defects in their cars”).

       Courts have also determined that a plaintiff can establish a legally cognizable

injury under the GBL by showing that she “overpaid for the product, or, stated

differently, [that she] paid a premium for a product based on the defendantsʹ inaccurate

representations.” Greene v. Gerber Prod. Co., 262 F. Supp. 3d 38, 68 (E.D.N.Y. 2017) (cleaned

up).15 Similarly, a consumer who has paid a premium attributable to a defendant’s

actionable omissions or misrepresentations has suffered a cognizable injury under the

FDUTPA. See, e.g., Dzielak v. Whirlpool Corp., 26 F. Supp. 3d 304, 341 (D.N.J. 2014) (denying

motion to dismiss where complaint alleged that “plaintiffs paid a price premium for an

Energy Star certified washer, and paid higher energy bills because the machine did not

in fact comply with efficiency standards”).

       Although this Court has found few cases addressing the price premium theory of

damages under the NCUDTPA, it finds the reasoning of Suchanek v. Sturm Foods, Inc.,

No. 11‐CV‐565‐NJR‐RJD, 2018 WL 6617106 (S.D. Ill. July 3, 2018) instructive. In Suchanek,




15See also Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d 274, 288 (S.D.N.Y. 2014) (collecting
cases); Ebin v. Kangadis Food Inc., No. 13 CIV. 2311 JSR, 2014 WL 737878, at *2 (S.D.N.Y.
Feb. 25, 2014) (denying summary judgment where plaintiffs had adduced evidence that
they had overpaid because they paid the price of olive oil for pomace).


                                              44
plaintiffs brought claims under various state consumer fraud statutes, including the

NCUDTPA, asserting that they and their class members were misled into paying the price

of ground coffee for a product that was predominantly instant coffee. Id. at *2. The

Suchanek court directed the parties to submit filings addressing, among other things, the

elements of each statute that could be established using common proof. Id. The court first

noted that under North Carolina law, “[a]ctual injury may include the loss of the use of

specific and unique property, the loss of any appreciated value of the property, and such

other elements of damages as may be shown by the evidence.” Id. at *15 (quoting Coley v.

Champion Home Builders Co., 590 S.E.2d 20, 22 (N.C. Ct. App. 2004)). The court then

determined that the price premium model set forth by the plaintiffs could suffice to show

injury under the NCUDTPA. See id. at *15–16. Based on the reasoning of Suchanek, the

Court concludes that paying a premium attributable to a defendant’s actionable

omissions or misrepresentations is a cognizable injury under the NCUDTPA.

      This Court has also found few cases addressing the price premium theory of

damages under the MCFA in similar circumstances. But based on its review of the

relevant authority, it appears that paying a premium attributable to a defendant’s

actionable omissions or misrepresentations is a cognizable injury under the MCFA. See,

e.g., Laughlin v. Target Corp., No. 12‐CV‐489 (JNE/JSM), 2012 WL 3065551, at *5 (D. Minn.

July 27, 2012) (denying motion to dismiss where plaintiff claimed “she would not have

purchased . . . footwear had she known that the shoes did not provide the advertised



                                           45
benefits, that she paid an increased price for the shoes, and that she therefore suffered

injury”).

        In addition to the fact of injury, proof of the extent of injury depends on the

substantive laws at issue. Under the applicable state statutes, once the fact of injury is

established, the extent of the injury need not be proved with precision, particularly at the

summary judgment stage. See, e.g., Ebin, 2014 WL 737878, at *2 (“New York . . . law

squarely place[s] the burden of ascertaining the amount of damages, when the existence

of damage is known but its extent is opaque, upon the alleged wrongdoer.”); In re Gen.

Motors LLC Ignition Switch Litig., 407 F. Supp. 3d 212, 231–32 (S.D.N.Y. 2019) (“Although

[p]laintiffs may not need to prove the amount of damages to an absolute certainty to

survive summary judgment, they do — under the law[s] of [California, Missouri, and

Texas] — need some evidence of the fact of damages . . . to create a triable issue on that

element of their claim.”(emphasis omitted)). Polaris’s cited authority is not to the

contrary. See Polaris Summ. J. Br. at 18 (citing Storage Tech. Corp., 395 F.3d at 928–29

(“Under Minnesota law, damages may not be speculative, remote, or conjectural.

However, once the fact of damages is proved with certainty, the extent of damages need

only be shown to have a reasonable basis in the evidence.” (citation omitted))).

   2.       Daubert motion.

        Having concluded that the price premium theory can establish an injury under the

relevant state consumer protection laws, the Court turns to whether the record contains



                                            46
evidence that would allow a reasonable factfinder to find such injury. Plaintiffs offer the

expert testimony of Richard Eichmann and Sara Butler, who have assessed an 8.8 percent

price premium attributable to Polaris’s failure to disclose the exhaust heat defect. (ECF

No. 385 (“Pls’ Summ. J. Opp.”) at 25–29 (“Plaintiffs’ experts Sara Butler and Richard

Eichmann can provide the injury evidence called for under the applicable state law.”).)

       Polaris contends that the opinions and related work of Butler and Eichmann are

inadmissible under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and

Rule 702 of the Federal Rules of Evidence. “When considering expert testimony, a district

court must ensure that all scientific testimony is both reliable and relevant.” In re

Wholesale Grocery Prod. Antitrust Litig., 946 F.3d 995, 1000 (8th Cir. 2019) (citation and

quotation marks omitted). “To satisfy the reliability requirement, the proponent of the

expert testimony must show by a preponderance of the evidence both that the expert is

qualified to render the opinion and that the methodology underlying his conclusions is

scientifically valid.” Id. (quoting Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757–58

(8th Cir. 2006)). District courts act as gatekeepers, making “preliminary assessment of

whether the reasoning or methodology underlying the testimony is scientifically valid

and of whether that reasoning or methodology properly can be applied to the facts in

issue.” Daubert, 509 U.S. at 592–93. The Eighth Circuit has cautioned that the “rejection of

expert testimony is the exception rather than the rule.” In re Wholesale Grocery Prod.




                                            47
Antitrust Litig., 946 F.3d at 1001; see also Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557,

562 (8th Cir. 2014) (collecting cases).

   a.      Methodology

        Butler and Eichmann submitted reports and deposition testimony that Plaintiffs

claim establish evidence of (1) an 8.8 percent price premium attributable to Polaris’s

purported undisclosed exhaust heat defect and (2) cost‐of‐repair damages.

        To calculate the price premium attributable to Polaris’s alleged undisclosed

exhaust heat defect, Butler and Eichmann were tasked with determining what the price

of Polaris’s affected ATVs would have been if Polaris had disclosed its existence. Butler

did the first part: she created a conjoint survey to test whether exposure to a warning

about an exhaust heat defect would decrease consumers’ willingness to pay for

Sportsman ATVs. (ECF No. 407‐6 (“Butler 1st Rpt.”) ¶¶ 17, 20.) Survey respondents

completed a questionnaire that showed them various attributes associated with ATVs—

e.g., brand, engine size, front rack/rear rack capacity, suspension travel, ground clearance,

and price. (Id. ¶ 42.) A key feature of Butler’s survey is that those of her respondents who

were sorted into a “Test” group were shown the following statement:

              Please note: the design of the Polaris Sportsman ATVs causes
              heat from the exhaust that can reach temperatures that exceed
              Polarisʹs specifications and can cause discomfort to riders and
              melt plastic parts.

(Id. ¶ 21.) Survey respondents who were sorted into a “Control” group were not shown

that statement but were otherwise provided with the same information as members of


                                             48
the “Test” group about ATV brands, attributes, and prices. (Id. ¶ 22.) All survey

respondents were then asked to choose the ATV they preferred after being shown various

brand, attribute, and price combinations. (Id. ¶¶ 48–49.) Using the information from this

survey, Butler calculated an average decline of $1,614 in willingness to pay for a Polaris

Sportsman ATV with the exhaust heat defect. (ECF No. 407‐5 “(Butler 2d Rpt.”) ¶ 92.)

      Eichmann used the $1,614 figure calculated by Butler to conduct a market

simulation with the aim of determining the shifts in supply and demand in the market

that would affect pricing had the defect been disclosed. (ECF No. 407‐13 (“Eichmann 2d

Rpt.”) ¶ 22.) He relied on Butler’s calculations to calculate shifts in the demand side of

the market. (Id.). For the supply side, he used historical data of units sold in the “1‐Up

Big Bore” market segment in 2016 (id. ¶ 24), and Manufacturer Suggested Retail Price

(“MSRP”) data. (See, e.g., id. ¶ 43.) Eichmann’s market simulation focused on four types

of ATVs: Polaris, Yamaha, CanAm, and Other (a composite of minor offerings in the

marketplace). (Id. ¶¶ 25–26.) He treated each of these as separate firms in his analysis,

assuming that each firm is profit maximizing. (Id. ¶ 27.) Although there are two

Sportsman ATVs in the “1‐Up Big Bore” market—the Sportsman 850 and the Sportsman

1000—Eichmann created an “average” Sportsman to represent both of these by “taking

the unit sales weighted average of MSRP and physical characteristics across Sportsman

850 and 1000, while using the sum of the unit sales across these models as total sales.”

(Id.) With these inputs on the supply side and Butler’s input on the demand side,



                                           49
Eichmann’s market simulation determined that the price for a Polaris Sportsman after

disclosure of the defect would have been 8.8 percent lower than consumers actually paid.

(Id. ¶ 30.)

   b.         Qualifications

        “[I]t is the responsibility of the [Court] to determine whether a particular expert

has sufficient specialized knowledge to assist jurors in deciding the specific issues in the

case.” Medalen v. Tiger Drylac U.S.A., Inc., 269 F. Supp. 2d 1118, 1127 (D. Minn. 2003)

(citation and quotation marks omitted). Butler is the Managing Director at NERA

Economic Consulting (“NERA”), where she is Chair of the Survey and Sampling Practice.

(Butler 1st Rpt. ¶ 1.) She has a Master’s degree in sociology from Temple University. (Id.

Ex. A.) To this Court’s knowledge, she has never been deemed unqualified to testify as

an expert. And after the Court’s review of her resume and work as a litigation expert, it

concludes that she has considerable experience designing and implementing conjoint

surveys. (See, e.g., id.) That is what she did here.

        Polaris does not appear to dispute Butler’s considerable experience with conjoint

surveys. (See, e.g., ECF No. 406 (“Polaris Daubert Reply”) at 2.) At bottom, it contests

whether Butler has the training and experience to calculate a demand curve. (Id.) But

Butler does not hold herself out to be an economist. Nor is it this Court’s understanding

that, if a trial were held, Butler would be the one to explain to the jury what, if anything,

her survey results have to do with shifts in the demand curve. The Court understands



                                              50
that to be Eichmann’s role. The Court is satisfied that Butler is qualified to testify as to

the design and implementation of her conjoint survey.

       Eichmann is a Director for NERA. (ECF No. 407‐9 (“Eichmann 1st Rpt.”) ¶ 1.) He

has a Master’s degree in Applied Economics from the University of Michigan. (Eichmann

First Rpt., App. A.) He has over 20 years of experience as an economics consultant.

(Eichmann 1st Rpt. ¶ 1.) The National Association for Certified Valuators and Analysts

has certified him as a Master Analyst in Financial Forensics and a Certified Valuation

Analysis. (Eichmann 1st Rpt., App. A.) Federal and state courts have deemed him

qualified as an expert to testify to statistical methods, sampling, survey design, business

valuations, and econometrics. (Eichmann 1st Rpt. ¶ 1.) To this Court’s knowledge, he has

never been deemed unqualified to testify as an expert.

       Polaris contends that while Eichmann may be qualified to “estimate some types of

alleged damages,” he lacks the training and experience to conduct a market simulation.

(Polaris Daubert Reply at 3.) But Eichmann has testified that while he has never “done [a]

grab‐a‐willingness‐to‐pay figure market analysis the way [he did] here as a testifying

expert on another case before,” he has worked on “at least 20 or so” cases in which he

received the results of a conjoint study and then used a market simulation to compute

market equilibrium prices. (ECF No. 378‐2 (“Eichmann Dep.”) at 16:21–17:5; 18:23–19:2.)

The Court is satisfied that Eichmann has sufficient training and experience to testify as to

the design and results of his market simulation.



                                            51
   c.      Scientific Validity

        To be admissible, expert testimony must be based on “reliable principles and

methods.” Fed. R. Evid. 702(c). Among the many factors courts consider to determine

whether expert opinions are reliable are: “(1) whether the theory or technique can be (and

has been) tested; (2) whether the theory or technique has been subjected to peer review

and publication; (3) the known or potential rate of error; and (4) whether the theory has

been generally accepted.” Lauzon v. Senco Prod., Inc., 270 F.3d 681, 687 (8th Cir. 2001)

(cleaned up). “As a general rule, the factual basis of an expert opinion goes to the

credibility of the testimony, not the admissibility.” Bonner v. ISP Techs., Inc., 259 F.3d 924,

929 (8th Cir. 2001).

        Although it is a close question, the Court determines that Butler’s methodology is

admissible, and that Polaris’s complaints about it go to its weight, not its admissibility. It

is undisputed that conjoint questionnaires are not ordinarily designed to be given to

separate “test” and “control” groups. (See, e.g., Butler 2d Rpt. ¶ 46.) But the Court is

persuaded that sufficiently similar approaches have been tested and subject to peer

review, and thus the Court will allow it to be presented at trial. (See, e.g., ECF No. 407‐6

(“Mizik Supp. Rep.”), App. 3 (listing published articles discussing atypical conjoint

survey designs).)

        The Court is also of the view that Butler’s survey is sufficiently representative of

the relevant population. Butler’s sample contained prospective purchasers as well as



                                              52
those who had bought a new ATV within five years of taking Butler’s questionnaire.

(Butler 1st Rpt. ¶ 31.) And it appears that Butler randomly assigned sample members to

the “test” and “control” groups. (Butler 1st Rpt., Exhibit D at 5.) The Court finds the

sample to be sufficiently representative of the relevant population—consumers whose

views would have affected the market price of the Sportsman ATVs had Polaris disclosed

the alleged exhaust heat defect—to be admissible.

      Polaris’s myriad arguments to the contrary do not persuade the Court. Among

other things, Polaris contends that Butler’s test and control groups were not properly

randomized because both had too many women (Polaris’s customers are primarily men)

and the control group had too many Polaris owners. The Court is not convinced by

Polaris’s argument that randomization failed because the demographics of Butler’s

survey sample differ from those of actual Polaris buyers. The population of Polaris buyers

is surely smaller than the population of prospective ATV buyers, and thus would be less

reflective of the market. Nor is the Court convinced that the presence of additional

Polaris owners in the control group means that randomization failed.

      Polaris also contends that Butler made various mistakes in designing her survey.

Among other things, it argues that the purchasing environment simulated by Butler’s

survey was “divorced from the undisputed facts,” that it made members of the “control”

group pay undue attention to the exhaust‐heat warning, that her survey omitted certain

key attributes that actual ATV purchasers find most important, and that Butler



                                           53
misinterpreted the results from the software she used to generate her findings. (ECF No.

374 (“Polaris Daubert Br.”) at 21.) These are matters for cross‐examination and do not

mandate the exclusion of her opinions and testimony. See, e.g., Murphy v. Wheelock,

No. 16‐CV‐2623 (DWF/BRT), 2019 WL 3719035, at *5 (D. Minn. Aug. 7, 2019) (concluding

that defendant’s criticisms of expert’s methodology were matters to be addressed on

cross examination).

      The Court also concludes that Eichmann’s methodology is admissible. There is no

question that a market simulation is a scientifically valid method to determine the market

equilibrium price in a counterfactual world. Polaris’s dispute is over many of the

assumptions Eichmann made before running his market simulation. Among other things,

it argues that Butler’s survey results could not give Eichmann the proper inputs for a

demand curve, that Eichmann should have not assumed that the “1‐Up Big Bore” market

segment was representative of the markets where the Sportsman ATVs are sold, that

Eichmann should not have combined Polaris Sportsman 850 and Polaris Sportsman 1000

data to create an “average” Sportsman, that Eichmann should not have combined the

smaller actors in the “1‐Up Big Bore” market segment into one firm, and that Eichmann

should not have used MSRP for price data. Although it is again a close question, the Court

concludes Polaris’s challenges to Eichmann’s methodology go to the weight, not the

admissibility, of his opinion and testimony.




                                           54
       Eichmann’s model is not so disconnected from the facts of the case that his opinion

must be excluded. For example, although Polaris criticizes Eichmann heavily for using

MSRP data when vehicles are ordinarily sold at individually negotiated prices (Polaris

Daubert Reply at 13), Eichmann does not need actual prices to conduct his market

simulation. Eichmann seeks to find the difference between Polaris’s prices in the actual

world (the world in which, according to the Plaintiffs’ theory of damages, Polaris

commanded a price premium) and in the Plaintiffs’ counterfactual world (the world in

which Polaris promptly disclosed the exhaust heat defect). It is not unreasonable to

assume that MSRP data may be used to capture this difference—i.e., the overcharge

percentage—because there is some correlation between MSRP and actual price. That is,

if Eichmann captured an 8.8 percent change in MSRP, then it is reasonable to assume that

mirrors an 8.8 percent change in actual price. Whether changes in MSRP do or do not

track changes in actual price is fodder for cross‐examination.16




16In its summary judgment briefing, Polaris argues that because Eichmann’s model relies
on averages, the Plaintiffs offer no evidence that can be used to prove the named
Plaintiffs’ individual damages. (See, e.g., Polaris Summ. J. Reply at 12 (arguing “average
or ‘normalized’ data like Eichmann’s cannot as a matter of law be used to prove
individual (or, for that matter, class‐wide) damages”).) This is another attack on the
assumptions underlying Eichmann’s model and his subsequent calculation of an
overcharge percentage attributable to the alleged defect—more ammunition for cross‐
examination. Polaris’s cited authority stands for the uncontested proposition that
“[w]hether a representative sample may be used to establish class‐wide liability will
depend on the purpose for which the sample is being introduced and on the underlying
cause of action.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1049 (2016).


                                            55
        Polaris also points out that Eichmann did not report the margins of error for his

calculations. Under Daubert, the “known or potential rate of error” is indeed important

to assessing the scientific validity of an expert’s methods. Lauzon, 270 F.3d at 687. The

Court is satisfied that Eichmann’s and Butler’s work papers contained sufficient

information to allow for computation of the potential rate of error, and their testimony

will not be excluded on this basis.

   d.      Relevance

        “To show that the expert testimony is relevant, the proponent [of the expert

testimony] must show that the reasoning or methodology in question is applied properly

to the facts in issue.” Marmo, 457 F.3d at 758. “Courts should resolve doubts regarding

the usefulness of an expertʹs testimony in favor of admissibility.” Id. Here, Butler opines

that she has calculated an average decline of $1,614 in willingness to pay for Polaris

Sportsman ATV with the exhaust heat defect. And Eichmann opines that, based on the

$1,614 decline in willingness to pay and data he gathered from the “1‐Up Big Bore”

market segment, his market simulation calculates an 8.8 percent price premium that is

attributable to the exhaust heat defect. The Court concludes that this evidence would be

helpful to the jury’s consideration of whether Polaris charged a price premium that can

be attributed to an undisclosed exhaust heat defect.

        Polaris disputes the relevance of Butler’s testimony, and thus, the relevance of

Eichmann’s testimony as well. In particular, Polaris argues that Butler tested the wrong



                                            56
proposition because her survey design does not take into consideration disclosures all

ATV manufacturers make in their brochures and owner’s manuals. This is, at bottom, a

factual dispute between the parties as to the purchasing environment that would inform

consumers’ decisions in the counterfactual world. The Court concludes that the

purchasing environment envisioned by Butler’s survey “is sufficiently grounded in the

facts of the case to be helpful to the jury.” Scoular Co. v. Ceres Glob. Ag Corp., No. CV 14‐

1881 (JRT/HB), 2017 WL 3535210, at *17 (D. Minn. Aug. 16, 2017).

   e.      Eichmann’s Cost‐of‐Repair Damages

        Polaris also seeks to exclude Eichmann’s calculation of cost‐of‐repair damages.

Because Eichmann’s cost‐of‐repair damages model is not relevant to Polaris’s summary

judgment motion, the Court need not opine on its admissibility.

   3.      Application of expert testimony to individual claims.

        According to Polaris, Plaintiffs’ expert evidence is “irrelevant” because, contrary

to the Plaintiffs’ assertions, it does not prove “that each individual plaintiff was in fact

damaged or that each plaintiff’s damages were the same or similar.” (ECF No. 399

(“Polaris Summ. J. Reply”) at 12.) Polaris contends that the named Plaintiffs cannot rely

on Butler and Eichmann, because the experts did not analyze each Plaintiff’s claims

individually. Rather, Butler and Eichmann opine as to “class‐wide” damages, examining




                                               57
the supply and demand side of the market.17 Thus, Polaris argues, the experts are not

legally competent to testify as to the hypothetical price of any single ATV, because the

experts did not interview any Plaintiff or opine as to any individual’s purported

economic losses. (Id. at 19–20.)

       To the extent Polaris argues that market‐based expert evidence can never prove an

individual plaintiff’s overpayment, this contention finds no support in the law. See, e.g.,

Ebin, 2014 WL 737878, at *2 (denying summary judgment on GBL claim after concluding

that plaintiffs’ market‐based expert evidence was sufficient evidence of injury); cf. In re

Gen. Motors LLC Ignition Switch Litig., 407 F. Supp. 3d at 234–40 (concluding that

“[a]lthough the issue [was] a close one,” market‐based expert evidence was insufficient

to establish plaintiffs suffered damages under California, Missouri, and Texas law

because the expert did not account for the interaction of supply and demand in the

relevant hypothetical market conditions). None of the statutes at issue here precludes

individual plaintiffs from relying on expert evidence of the shifts in supply and demand


17The Court’s acceptance or rejection of expert testimony to support individual damages
does not inform the Court’s decision on class certification. Though Butler and Eichmann
are referred to as “class‐wide” experts, this term was coined by Plaintiffs, who are moving
for class certification. Butler and Eichmann simply analyze a large base of consumers and
provide a model of damages that Plaintiffs wish to apply to their individual claims. In
general, Butler and Eichmann attempt to capture shifts in the market that would affect
the market equilibrium price at which Sportsman ATVs would have sold had Polaris
disclosed their heat issues, and from there extrapolate the price premium attributable to
the alleged exhaust heat defect. The Court thus uses the term “market‐based” evidence,
rather than “class‐wide” evidence, particularly in view of its decision to deny class
certification.


                                            58
affecting pricing if Polaris had disclosed that the Sportsman ATVs are at risk of

overheating. And Polaris cites no case law interpreting any of the statutes in such a

manner. Rather, courts applying these statutes have allowed market‐based evidence to

be used to establish the fact of injury and damages.

       Like the Suchanek court, this Court concludes that market‐based evidence may be

used to establish the fact of injury under the CLRA, UCL, GBL, and NCUDTPA. 2018 WL

6617106, at *15–16 (determining that the price premium model set forth by plaintiffs could

suffice to show injury). As to Florida, the Eleventh Circuit found that damages under the

FDUTPA are measured by the difference between the market value of the product as

promised and the market value of the product delivered, explaining that “the FDUTPA’s

‘benefit of the bargain’ model provides a standardized class‐wide damages figure

because the plaintiff’s out‐of‐pocket payment is immaterial.” Carriuolo, 823 F.3d at 986

(noting that “the proper question is not how much the erroneous sticker may have

reduced the vehicleʹs perceived value for any individual purchaser or lessee”). Based on

the reasoning in Carriuolo, this Court concludes that Florida courts would allow an

individual plaintiff’s claim for damages under the FDUTPA to be proved using market‐

based expert evidence. As to Missouri, at least one court has concluded that the plaintiffs’

alleged injury was subject to common proof under the MMPA. See In re McCormick & Co.,

Inc., Pepper Prod Mtk’g & Sales Practices Litig., No. MC 15‐1825 (ESH), 2019 WL 3021245,

at *47 (D.D.C. July 10, 2019). In In re McCormick, the court reasoned that under the



                                            59
plaintiffs’ theory of causation and loss—that the plaintiffs had received less pepper than

they thought they were purchasing—“every purchaser would have suffered the same

loss.” Id. It rejected the argument that individualized inquiries would be necessary to

establish injury, emphasizing “the alleged injury is the difference in value of the pepper

as represented and the value of the pepper as received.” Id. Based on this reasoning, the

Court concludes that market‐based evidence may be used to establish the fact of injury

under the MMPA.

       Finally, as to Minnesota, based on the limited authority addressing this issue

under the MCFA, the Court believes that market‐based evidence may also be used to

establish the fact of injury under the MCFA. See, e.g., Khoday, 2014 WL 1281600, at *33

(finding Rule 23(b)(3) predominance satisfied for MCFA claims because plaintiffs

“presented a method that allow[ed] for a determination of the actual value to consumers

of” the product and damages were amenable to common proof).

       While the cases above address evidence of injury and damages on a class‐wide

basis, rather than for an individual plaintiff, the Court does not find a compelling reason

to preclude the named Plaintiffs from relying on market‐based evidence of injury and

damages where courts allow such evidence to support class‐wide claims. Polaris’s

argument that the experts did not interview any Plaintiff or opine as to any individual’s

purported economic losses are best left to cross‐examination. It is for a factfinder to decide

whether such evidence proves the named Plaintiffs’ injury and damages.



                                             60
     B.      Fact Issues

          Having determined the applicable legal standards, the Court turns to whether

summary judgment is proper against any of the named Plaintiffs. It is Polaris’s burden to

show that no genuine dispute of material fact exists, under the law of the state of

residence of each Plaintiff. For the reasons set forth below, it fails to meet that burden.18

     1.      Badilla and Wonders

          Badilla’s claims are governed by California law and Wonders’s claim is governed

by Missouri law. Polaris contends that Badilla cannot establish that he suffered an injury.

Polaris does not dispute that Badilla can establish the other elements of his UCL and

CLRA claims on the summary judgment record. For example, Polaris does not contest

whether Badilla can establish that Polaris knew of the exhaust heat defect at the time of

sale, as required under both the UCL and CLRA. Nor does Polaris contest whether Badilla

can establish that Polaris’s nondisclosure was an immediate cause of his injury‐producing

conduct, as required by the CLRA. Polaris only disputes whether Badilla has adduced

evidence that he suffered an injury. Badilla has testified that, had he known that the

Sportsman ATV he bought had the heat issues he experienced and learned about after his

purchase, then he would not have bought it at all. (See ECF No 383‐6 (“Badilla Dep.”) at

204–05.) And the Court has concluded that Plaintiffs have adduced admissible evidence




18While repetitive, the Court discusses each named Plaintiff individually to emphasize
that each Plaintiff’s claims must be examined under the laws of his state of residence.


                                             61
under California law of an 8.8 percent price premium attributable to the exhaust heat

defect. Drawing all reasonable inferences in Badilla’s favor, the summary judgment

record suffices to at least create a genuine dispute of material fact as to whether Badilla

suffered injury under the UCL and the CLRA. Thus, summary judgment as to Badilla will

be denied.

        Similar to Badilla, other than the fact and extent of injury, Polaris does not argue

that any disputes exist that can affect the outcome of Wonders’s claim under the MMPA.

For example, Polaris does not dispute that Wonder can establish, on the summary

judgment record, that Polaris failed to disclose to Wonders facts that Polaris knew or

should have known. Again, Polaris only disputes whether Wonders has adduced

evidence that he suffered an injury. Wonders, too, testified that had he known about the

heat problems that he experienced later, he would not have purchased his Sportsman

ATV. (See ECF No. 383‐5 (“Wonders Dep.”) at 235.) And following Missouri law, the

Court will allow evidence of the price premium calculated by Butler and Eichmann to

prove injury. Thus, because genuine disputes of material fact exist as to whether Wonders

suffered an injury, awarding Polaris summary judgment against Wonders is not proper.

   2.      Johannessohn

        As to Johannessohn, Polaris contests both the causal nexus required by the MCFA

and the evidence of injury. Polaris does not dispute that Johannessohn can establish the

other elements of his MCFA claim on the summary judgment record. For example, Polaris



                                             62
does not dispute that Johannessohn can establish that Polaris omitted a material fact or

that special circumstances triggering a duty to disclose exist.

       Polaris claims that Johannessohn cannot show that Polaris’s omission had some

effect on his decision to purchase a Sportsman ATV, because Johannessohn asked for and

received a new ATV after his original Sportsman ATV caught fire. Johannessohn has an

explanation: he testified that he thought his first Sportsman ATV was a lemon, that is,

that the issues that caused that ATV to catch fire were unique to that first ATV. (See ECF

No. 383‐1 (“Johannessohn Dep.”) at 393–400.) And he testified that he is unhappy with

his second Sportsman ATV, too, and purchased a Can‐Am Maverick “[s]o [he] had

something to ride, because [he] couldn’t ride [his] Polaris.” (Id. at 222.) This testimony is

sufficient to generate a genuine dispute as to whether there is a causal nexus between

Polaris’s actions and an injury.

       Polaris also disputes whether Johannessohn has adduced evidence that he

suffered an injury. Like the others, Johannessohn testified that, had he known that

Polaris’s Sportsman 1000 ATV had been suffering from heat‐related issues and Polaris

had no plans to fix it until model year 2017, he would not have purchased his Sportsman

1000 in August of 2015. (Id. at 393.) In light of this testimony and the expert evidence of

an 8.8 percent price premium attributable to the exhaust heat defect, the summary

judgment record suffices to create a genuine dispute as to whether Johannessohn suffered




                                             63
an injury under the MCFA. Because genuine disputes of material fact exist, awarding

Polaris summary judgment against Johannessohn is not warranted.19

     3.      Kelley

          Kelley’s claim is governed by the FDUTPA. As with Johannessohn, Polaris

contends that Kelley cannot establish causation or actual damages. Polaris does not

dispute that Kelley can establish the other elements of his FDUTPA claim on the

summary judgment record. For example, Polaris does not dispute that Kelley can

establish that Polaris committed a deceptive act or unfair practice.

          As with Johannessohn, Polaris contests Kelley’s evidence of causation and injury.

Polaris argues that Kelley “already knew about allegedly excessive heat—including

melting parts—from owning prior Sportsman ATVs.” (Polaris Summ. J. Br. at 28.) Kelley

explained that although he had experienced problems with the heat emitted by his prior

Sportsman ATVs, he thought that Polaris had done “some research” and “improved the

design” and that therefore the Sportsman ATVs he purchased later would “stay cooler.”

(ECF No. 383‐3 (“Kelley Dep.”) at 96–98.) Kelley also testified that, had he known that

Polaris’s ATVs exceeded its own 115 degree “comfort threshold,” he would not have

purchased his Sportsman 1000 and 850 in 2016. (Id. at 189–90.) The Court finds this

testimony sufficient to generate a genuine dispute as to causation.



19Polaris also argues that Johannessohn continued to drive his ATV after learning of the
alleged exhaust heat defect, a fact which precludes him from demonstrating causation.
See Polaris Summ. J. Reply at 18. This, too, raises an issue for a factfinder to decide.


                                             64
        Polaris also claims that, because Kelley had heat issues with his prior Sportsman

ATVs, he purchased his Sportsman 1000 and 850 ATVs “with knowledge of their

supposed defects.” (Polaris Summ. J. Br. at 29.) Assuming without deciding that

knowledge of the defects would bar recovery under the price premium theory of

damages, the Court finds that Kelley’s testimony above is sufficient to generate a genuine

dispute as to this issue as well.

        Finally, Polaris disputes whether Kelley has offered evidence that he suffered an

injury. But, as noted above, Kelley testified that he would not have purchased his

Sportsman ATVs in 2016 if he had known they suffered from heat issues. And the

Plaintiffs have adduced evidence of an 8.8 percent price premium attributable to the

exhaust heat defect. Thus, under the FDUTPA, drawing all reasonable inferences in

Kelley’s favor, the summary judgment record suffices to prove injury under the FDUTPA.

Because genuine disputes of material fact exist, awarding Polaris summary judgment

against Kelley is not proper.

   4.      Bates

        As a New York resident, Bates’s claim is governed by the GBL. Polaris contends

that Bates cannot recover because “New York consumers who know of the alleged

omission cannot recover under” the GBL and Bates has adduced no evidence of injury.

Polaris does not dispute that Bates can establish the other elements of his GBL claim on

the summary judgment record. For example, Polaris does not dispute that Bates can



                                            65
establish that the challenged act or practice was consumer‐oriented or that it was

misleading in a material way.

       In support of its argument that Bates’s knowledge of the exhaust heat defect prior

to purchase bars his recovery, Polaris points to Bates’s testimony that he had “heard

about this [excessive heat] happening back as far as like 2012” from other consumers.

(Polaris Summ. J. Br. at 29.) Polaris interprets Bates’s statement to mean that Bates knew

about the exhaust heat defect in its Sportsman vehicles as far back as 2012. (See id.)

Plaintiffs disagree and, in light of Bates’s subsequent testimony, interpret this statement

to mean that Bates believes that Polaris should have known about the exhaust heat defect

because many consumers were complaining about excessive heat “back as far as . . . 2012.”

(Pls’ Summ. J. Opp. at 36–37.) Assuming without deciding that under the GBL,

consumers’ knowledge of the defect would bar recovery even under a price premium

theory of damages, the Court finds that there is a genuine dispute as to whether Bates

knew of the exhaust heat defect before purchasing his Sportsman ATV. That is, the Court

finds that “the evidence is such that a reasonable jury could return a verdict for the

nonmoving party,” and thus Bates’s GBL claim is not barred as a matter of law. Anderson,

477 U.S. at 248.

       As with the other Plaintiffs, Polaris disputes whether Bates has presented evidence

that he suffered an injury. But Bates, like the others, has testified that, had he known that

Sportsman ATVs suffer from heat issues, he ”probably would have bought another



                                             66
brand.” (See ECF No. 383‐4 (“Bates Dep.”) at 128.) And the Plaintiffs offer expert evidence

of a price premium attributable to the exhaust heat defect. Drawing all reasonable

inferences in Bates’s favor, genuine disputes of material fact exist as to whether Bates

suffered an injury under the GBL, thus precluding summary judgment against Bates. 20

      5.      Pinion

           Pinion is a North Carolina resident, and thus the NCUDTPA governs his claim.

Polaris contends that Pinion cannot prove reliance and has adduced no evidence of

injury. Polaris does not dispute that Pinion can establish the other elements of his

NCUDTPA claim on the summary judgment record. For example, Polaris does not

contest that Pinion can establish that Polaris committed an unfair or deceptive act or

practice and that the action in question was in or affecting commerce. Nor does Polaris

contest that Pinion can establish an omission relating to a material matter known by

Polaris that it had a legal duty to communicate to Pinion.

           Polaris argues instead that Pinion cannot prove actual reliance, which is required

under the NCUDTPA. See Bumpers, 747 S.E.2d at 226 367; Arnesen, 781 S.E.2d at 7. Polaris

maintains that Pinion cannot prove actual reliance because he purchased a used

Sportsman ATV for his wife after experiencing difficulties with his own Sportsman ATV.

But Pinion also testified that he bought the ATV for his wife used for $6,600—less than

the $14,200 Pinion paid for his own Sportsman ATV—“not long after” purchasing his



20   The Court disregards any arguments raised by Polaris for the first time on reply.


                                               67
own Sportsman ATV. (ECF No. 383‐2 (“Pinion Dep.”) at 44, 61–62.) After he testified to

his experience with side pieces melting on his Sportsman ATV, Pinion stated “I don’t

know who would want to buy an ATV that’s having those problems.” (Id. at 162.) The

Court finds Pinion’s testimony sufficient to generate a genuine dispute as to whether

Pinion would have purchased his Sportsman ATV for $14,200 if he had known about the

exhaust heat defect because the evidence is such that a reasonable jury could return a

verdict for the nonmoving party. See Anderson, 477 U.S. at 248.

       Polaris also argues that Pinion cannot prove justifiable reliance as required under

the NCUDTPA. See Bumpers, 747 S.E.2d at 226; Arnesen, 781 S.E.2d at 7. Polaris contends

that Pinion must prove that he “inquired, or was prevented from inquiring, about the

allegedly omitted information,” and that he has not done so. (Polaris Summ. J. Br. at 27.)

Assuming without deciding that under applicable North Carolina law Pinion must make

such a showing to prove justifiable reliance, the Court finds that Pinion’s testimony is

sufficient to generate a genuine dispute as to the issue. Pinion testified that, before he

purchased his ATV, he saw a television advertisement released by Polaris, and read the

product brochure published by Polaris. (Pinion Dep. at 50‐51, 67–68.) Considering all

reasonable inferences in Pinion’s favor, there is a genuine dispute as to whether he

inquired about the heat issues.

       Finally, Polaris disputes whether Pinion has adduced evidence that he suffered an

injury. But, as noted above, Pinion’s testimony is sufficient to generate a genuine dispute



                                            68
as to whether he would have purchased his Sportsman ATV for $14,200 if he had known

about the exhaust heat defect. Moreover, Plaintiffs have adduced admissible evidence of

an 8.8 percent price premium attributable to the exhaust heat defect. Thus, drawing all

reasonable inferences in Pinion’s favor, the record suffices to create a reasonable inference

that Pinion suffered an injury under the NCUDPTA. Because genuine disputes of

material fact exist, awarding Polaris summary judgment against Pinion is not proper.

       In sum, Polaris has not met its burden and there is a genuine dispute as to some

material facts, so summary judgment against Plaintiffs is denied.

                             CLASS CERTIFICATION

       Plaintiffs move for class certification under Rule 23 of the Federal Rules of Civil

Procedure. “To certify a class, a district court must find that the plaintiffs satisfy all the

requirements of Rule 23(a) and one of the subsections of Rule 23(b).” Hale v. Emerson Elec.

Co., 942 F.3d 401, 403 (8th Cir. 2019). The party seeking class certification “must

affirmatively demonstrate his compliance with the Rule.” Stuart v. State Farm Fire & Cas.

Co., 910 F.3d 371, 374 (8th Cir. 2018) (quoting Wal‐Mart Stores, Inc. v. Dukes, 564 U.S. 338,

350 (2011)).

       Plaintiffs seek to certify a nationwide class of consumers who purchased Class

Vehicles from October 4, 2010 to the present. In the alternative, they seek to certify six

classes for residents of the states of California, Florida, Minnesota, Missouri, New York,

and North Carolina who purchased Class Vehicles during differing windows of time. (See



                                             69
generally ECF No. 332.) For the reasons below, the Court finds that Plaintiffs do not meet

their burden under Rule 23.

   I.      Standing

        The Court first addresses Polaris’s argument as to standing, because it is

jurisdictional and therefore foundational. The jurisdiction of federal courts extends only

to actual cases or controversies. U.S. Const. art. III, § 2, cl.1; Neighborhood Transp. Network,

Inc. v. Pena, 42 F.3d 1169, 1172 (8th Cir. 1994). The Eighth Circuit has held that under the

case‐or‐controversy requirement, a “class must be defined ‘in such a way that anyone

within it would have standing.’” Stuart, 910 F.3d at 377 (8th Cir. 2018) (quoting Avritt v.

Reliastar Life Ins. Co, 615 F.3d 1023, 1034 (8th Cir. 2010)). In other words, a “named plaintiff

cannot represent a class of persons who lack the ability to bring a suit themselves.” Avritt,

615 F.3d at 1034.

        To understand the standing argument in this case, one must review the Eighth

Circuit’s rules applicable to cases involving “latent” defects. In cases where a physical

defect is alleged, the Eighth Circuit has affirmed dismissal of class action warranty and

consumer protection cases for failure to state a claim under the “manifest defect”

doctrine. Under this doctrine, a plaintiff must establish that the product “exhibited the

alleged defect”—that is, that the defect is not latent, but has manifested itself in the

product. O’Neil v. Simplicity, Inc., 574 F.3d 501, 503 (8th Cir. 2009). “It is well established

that purchasers of an allegedly defective product have no legal recognizable claim where



                                              70
the alleged defect has not manifested itself in the product they own.” Briehl v. Gen. Motors

Corp., 172 F.3d 623, 628 (8th Cir. 1999).

       In O’Neil, the Eighth Circuit affirmed dismissal of a class action seeking

overpayment damages because the defect (a malfunctioning drop‐side crib) had not

manifested. 574 F.3d at 503–04. The Eighth Circuit called such suits “no‐injury suits” and

the classes that bring them “no‐injury classes,” citing, among other cases, its opinion in

Briehl: “An overwhelming majority of courts have dismissed these unmanifested defect

claims and rejected the idea that the Plaintiffs can sue manufacturers for speculative

damage.” Briehl, 172 F.3d at 630, quoted in O’Neil, 574 F.3d at 505.

       Two years after O’Neil, the Eighth Circuit examined the manifest defect rule in the

context of the Avritt standing analysis. In In re Zurn Pex Plumbing Products Litigation, the

Eighth Circuit observed that “[i]n most cases the question whether a plaintiff has a

cognizable injury sufficient to confer standing is closely bound up with the question of

whether and how the law will grant him relief.” 644 F.3d 604, 616 (8th Cir. 2011) (cleaned

up). The Zurn plaintiffs complained about leaky plumbing systems, and the defendant

argued that the plaintiffs whose plumbing systems have not leaked (the “dry plaintiffs”)

had no standing and could not be represented by class members whose plumbing had

leaked. The Eighth Circuit applied the O’Neil manifest defect rule to its standing analysis:

“it ‘is not enough’ for [the] plaintiff ‘to allege that a product line contains a defect or that a

product is at risk for manifesting this defect; rather, the plaintiffs must allege that their



                                               71
product actually exhibited the alleged defect.’” Id. (quoting O’Neil, 574 F.3d at 503

(emphasis added)); see also Thunander v. Uponor Inc., 887 F. Supp. 2d 850, 864 (D. Minn.

2012). The court determined that the requirements for Article III standing were satisfied

because the plaintiffs had adduced evidence that the defect in the pipes was “already

manifest in all systems” because it would “afflict[] all of the fittings upon use, regardless

of water conditions or installation practices.” Zurn, 644 F.3d at 616–17.

       Plaintiffs do not dispute that the manifest defect rule applies to Article III standing

under Zurn; indeed, they argue that Zurn is the proper analogue to this case because they,

too, have presented evidence that the design defect was manifest in all Class Vehicles. In

contrast, Polaris likens this case to O’Neil and Briehl, among others, arguing that Plaintiffs

have not brought forward proof that the alleged exhaust heat defect has manifested itself

in all Class Vehicles.21

       Against the landscape of this case law, Plaintiffs’ evidence is insufficient to

establish injury‐in‐fact for the class. This case is unlike Zurn, where the allegations and

evidence did not merely establish pipe fittings that presented a “risk” of developing




21 Following the Zurn rule, a court in this District recently rejected two claims against
Polaris for allegedly defective ATVs, concluding that the plaintiffs lacked standing to
assert their claims because they did “not allege, directly or by reasonable inference, that
all of the vehicles that contain the defective engine necessarily overheat, catch fire, or
otherwise malfunction.” In re Polaris Mktg., Sales Practices, & Prod. Liab. Litig., 364 F. Supp.
3d 976, 984 (D. Minn. 2019) (“Polaris Mktg. I”) (emphasis in original); see generally In re
Polaris Mktg., Sales Practices, & Prod. Liab. Litig., No. 18‐CV‐0939 (WMW/DTS), 2020 WL
919259, at *1 (D. Minn. Feb. 26, 2020) (“Polaris Mktg. II”).


                                              72
harm, which in that case was stress corrosion cracking in the pipes. 644 F.3d at 617.

Rather, the Zurn plaintiffs alleged that stress corrosion cracking was “already manifest in

all systems,” and brough forward expert testimony opining that the stress corrosion

cracking would occur in the pipes “as soon as they [were] exposed to domestic water.”

Id. 22

         The Class Vehicles are far more like the cribs in O’Neil and the brakes in Briehl.

Plaintiffs’ experts have opined that many of the Class Vehicles generated temperatures

that caused discomfort, burned riders, and melted parts of afflicted ATVs. But Plaintiffs

have adduced no evidence of a common design that necessarily manifests itself in

discomfort, burns, or melting.

         Plaintiffs claim that their expert, Colin Jordan, has identified that the Class

Vehicles have “a common design for thermal management.” (See ECF No. 335 at 15.) They

claim they have “amassed a wealth of evidence that the Class Vehicles have a common

design defect of excessive heat that extends across all versions of all those models,” in

particular, evidence that a “hot exhaust manifold sits obscured beneath a thin plastic side




22Because, as Zurn notes, the standing issue is intertwined with an analysis on the merits,
the manifest defect rule has also been analyzed under state law, as was the case in Briehl
and O’Neil. Since the Eighth Circuit addresses this issue as one of constitutional standing,
the Court does so as well. See, e.g., Penrod v. K&N Engʹg, Inc., No. 18‐CV‐02907 (ECT/LIB),
2020 WL 264115, at *3 (D. Minn. Jan. 17, 2020) (“The law is clear in the Eighth Circuit that
a federal court lacks subject‐matter jurisdiction over absent class members’ defective‐
product claims if there is no allegation that the product manifested the defect.”).


                                             73
cover, and the high [exhaust gas temperatures] and low clearance create melt risks to the

ATV and burn risks to the rider.” (See id. at 30.)23

       A review of the record indicates that Plaintiffs paint with too broad a brush in their

attempt to identify a design defect universal to all Class Vehicles. The Class Vehicles

encompass ATVs with different body architectures and different heat management

systems that pose different melting and burning risks. (See generally ECF No. 368 (filed

under seal).) They include Sportsman 450s, 570s, 850s, and 1000s. These have four

different engine sizes: 499 cubic centimeters, 567 cubic centimeters, 850 cubic centimeters,

and 952 cubic centimeters, respectively. The Sportsman 450s and 570s have single

cylinder engines and the Sportsman 850s and 1000s have dual cylinder engines. They also

differ in engine orientation. The engines in the Sportsman 450s and 570s have an east‐

west orientation while the engines in the Sportsman 850s and 1000s have a north‐south

orientation. These differences result in differences in the ways the Class Vehicles route

exhaust gases. The exhaust pipe in the Sportsman 450s and 570s routes exhaust gases


23Plaintiffs presented a similar argument before Judge Schiltz in opposition to Polaris’s
motion to dismiss their amended complaint. Judge Schiltz rejected Polaris’s argument
that Plaintiffs lacked standing to represent class members who had purchased other
Sportsman models or model years because Plaintiffs had “adequately pleaded standing
by alleging that the entire Sportsman line shares the same design defect—the routing of
high‐temperature exhaust next to the rider’s leg and under the rider’s seat.” (ECF No. 42
at 13.) This Court agrees that the Complaint on its face alleges a common design defect.
But in response to Plaintiffs’ motion for class certification, Polaris has presented evidence
that the Class Vehicles differ significantly in their exhaust heat management—the issue
at the very heart of Plaintiffs’ case. As discussed further below, on this record the standing
analysis therefore yields a different outcome.


                                              74
from the engine toward the front and wraps around the front and side of the engine. The

exhaust pipe in the Sportsman 850s and 1000s routes exhaust gases from the engine

toward the side and back.

       These differences appear to result in variations in how riders experienced

problems with the heat emitted by Class Vehicles. For example, Polaris’s riders

complained most heavily that the Sportsman 570 blew hot on air on them, specifically,

their right legs. (See, e.g., ECF No. 340‐26 ¶ 21(a).) In comparison, complaints about the

Sportsman 850s and 1000s center around melting side panels. (See ECF No. 240‐26

¶ 21(b).) Indeed, Polaris has offered different fixes for heat problems associated with the

Sportsman 450s and 570s than those associated with the Sportsman 850s and 1000s. For

the Sportsman 450s and 570s, Polaris offered a right‐hand side panel close‐off kit to block

heat from hitting riders’ right ankles and calves. (See ECF No. 340‐26 ¶ 9(b).) For the

Sportsman 850s and 1000s, Polaris issued a recall and provided dealers with a recall kit.

(See ECF No. 340‐26 ¶ 9(c).) Polaris’s polling data indicates that proportionally fewer

customers accepted the close‐off kit on the Sportsman 450s and 570s than the recall kit on

the Sportsman 850s and 100s.

       Plaintiffs’ expert nonetheless contends that the Class Vehicles “had a [common]

design problem, namely[,] the lack of a sufficient air gap and insufficient heat protection




                                            75
for machine, rider, and other critical components.” (See ECF No. 340‐26 ¶ 21.)24 But the

record does not indicate that, as a matter of design, low clearances across the Class

Vehicles rendered them defective. For example, Polaris employee Robin Stroot, himself a

Sportsman ATV owner, testified that while some Polaris employees reported that the side

panels of their Sportsman 850s were melting, he had no such problems. (See ECF No. 340‐

10 at 95.) One of those employees, an engineer, determined that his exhaust pipe was

touching the nylon side panel. (See id. at 97.) Stroot determined that his own Sportsman

850 had a gap between the pipe and the nylon. (See id.) And he testified that the model

used at the time had a six and‐a‐half millimeter gap between the exhaust pipe and side

panel. (See id.) Stroot testified that with the clearance between the exhaust pipe and the

side panel on his vehicle, he never had an issue. (See id. at 240–41.) But he testified that

Polaris is aiming to increase the gap to “make sure” that it is “covered for any kind of

manufacturing tolerances” because six and‐a‐half‐ millimeters “doesn’t suffice for

manufacturing tolerance.” (See id. at 241.) As evidence of consumer complaints bore out,

this means that, as in O’Neil, some Sportsman ATVs will exhibit heat‐related issues

(discomfort, burns, melting), while others will not.

       Thus, the allegations and the evidence establish that the vehicles are at risk of

overheating and causing discomfort or injury. Eighth Circuit law is clear that this




24As noted above, the record indicates that mechanisms for heat management differ
across the Class Vehicles.


                                            76
distinction is critical. Briehl, 172 F.3d at 627. Plaintiffs’ inability to bring forward evidence

of a defect that manifested in the Class Vehicles dooms the class on standing grounds.

See, e.g., Penrod, 2020 WL 264115, at *4 (dismissing plaintiffs’ class action complaint on

standing grounds because on its face the proposed class included purchasers of oil filters

that never exhibited a defect); Polaris Mktg. I, 364 F. Supp. 3d at 984.

       Plaintiffs argue that their case is different, because their case involves the theory

of economic loss from customer dissatisfaction due to risk of overheating. According to

Plaintiffs, the economic loss allegation is sufficient to confer standing. Eighth Circuit case

law suggests that it is not. Economic loss was also alleged in Briehl and O’Neil, and under

those cases and Zurn, there must be some defect manifested for the class to be dissatisfied.

As noted above, Plaintiffs do not present evidence that all Class Vehicles contained a

defect that actually manifested. In short, the theory Plaintiffs assert—that all Class

Vehicles had a design defect causing “excessive heat” such that customers were

overcharged for their Sportsman ATVs because the ATVs did not perform as expected—

is not borne out by the record before the Court. Because class membership depends on

Class Vehicle ownership, there are members of Plaintiffs’ proposed class who fall outside

of the group of those who experienced excessive heat issues. Those class members do not

have standing, and the class cannot be certified. See, e.g., Phelps v. Powers, 295 F.R.D. 349,

353 (S.D. Iowa 2013) (concluding proposed class could not be certified because it was not

defined to include only class members with Article III standing).



                                               77
     II.      Rule 23(b)(3): 25 Predominance

           Even if the standing issue did not require the Court to deny class certification,

Plaintiffs’ proposed class cannot meet the requirements of Rule 23(b)(3), which is the

alleged vehicle by which they seek certification.26 Under Rule 23(b)(3), “a district court

must find ‘that the questions of law or fact common to class members predominate over

any questions affecting only individual members, and that a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.” Stuart,

910 F.3d at 374 (quoting Fed. R. Civ. P. 23(b)(3)). “The ‘predominance inquiry tests

whether proposed classes are sufficiently cohesive to warrant adjudication by

representation.’” Id. at 374–75 (quoting Amchem, 521 U.S. at 623 ). It is satisfied “if ‘the



25Because the predominance requirement of Rule 23(b)(3) is more demanding than the
commonality and typicality requirements of Rule 23(a), and all four requirements of Rule
23(a) must be satisfied for a proposed class to be certified, the Court need not address
Rule 23(a) to rule on the Plaintiffs’ motion for class certification. See Amchem Prod, Inc. v.
Windsor, 521 U.S. 591 (1997) (“Even if Rule 23(a)’s commonality requirement may be
satisfied by that shared experience, the predominance criterion is far more demanding.”);
see, e.g., Avritt, 615 F.3d at 1029 (“Like the district court, we will assume that the Avritts
could satisfy the prerequisites of Rule 23(a) and will focus our attention on their
arguments that the class should be certified under Rule 23(b)(2) or 23(b)(3).”)

26In the Order on Defendant’s Motion to Dismiss, Judge Schiltz noted, “The Court tends
to agree with those courts that have found that, in the context of a putative class action,
the question whether a named plaintiff may represent class members who purchased
products that differed in some respect from the product purchased by the named plaintiff
is not an issue of standing, but rather an issue to be resolved at the class‐certification
stage.” (ECF No. 42 at 12.) This Court, too, agrees that the challenge presented here—that
of whether a named plaintiff may represent class members who purchased products
different from the product purchased by the named plaintiff—is better suited for a
predominance inquiry than a standing inquiry. The Court will therefore address both.


                                               78
common, aggregation‐enabling, issues in the case are more prevalent or important than

the non‐common, aggregation‐defeating, individual issues.’” Id. at 375 (quoting Tyson

Foods, Inc., 136 S. Ct. at 1045). “The superiority requirement asks whether the class action

is the best available method for resolving the controversy.” Cullan & Cullan LLC v. M‐

Qube, Inc., No. 8:13CV172, 2016 WL 5394684, at *6 (D. Neb. Sept. 27, 2016).

   A.      Proposed Nationwide Class

        The Eighth Circuit has explained that “an individualized choice‐of‐law analysis

must be applied to each plaintiff’s claim in a class action.” St. Jude I, 425 F.3d at 1120. The

same three‐part test applies to the choice‐of‐law analysis in the context of class

certification. As set forth above, this Court has analyzed the consumer protection laws of

each of the named Plaintiffs’ states of residence and found outcome‐determinative

conflicts. And Plaintiffs acknowledge that the consumer protection laws of 19 other states

conflict with the MCFA. (Pls’ Class Cert. Br. at 33.) This Court has considered the

constitutionality of applying the MCFA extraterritorially, as well as the five‐factor test,

and found that the MCFA should not be applied to the claims of nonresident Plaintiffs.

And as the Eighth Circuit has noted, “‘[s]tate consumer‐protection laws vary

considerably, and courts must respect these differences rather than apply one state’s law

to sales in other states with different rules.” St. Jude I, 425 F.3d at 1120 (quoting In re

Bridgestone/Firestone, Inc., 288 F.3d at 1018). Thus, the Court cannot apply the MCFA to

Plaintiffs’ proposed nationwide class. And, as discussed in detail above, the Court has



                                              79
identified various outcome‐determinative differences among Plaintiffs’ states’ consumer

protection statutes. The Court concludes that due to these differences in state law,

“individualized legal issues will substantially predominate over common legal issues in

this litigation.” In re Nat’l Hockey League Players’ Concussion Injury Litig., 327 F.R.D. 245,

266 (D. Minn. 2018) (collecting cases). The Court would be required to apply a wide range

of legal standards to adjudicate class members’ claims. Because these individualized legal

analyses would overshadow the common issues, the Court cannot certify a nationwide

class under Rule 23(b)(3). See id.

       Even if the Court could apply the MCFA to Plaintiffs’ proposed nationwide class,

individualized evidence supporting elements of Plaintiffs’ claims would predominate

over common issues. As the Eighth Circuit held in St. Jude II, although individual

plaintiffs may not be required to present direct proof of individual reliance under MCFA,

defendants may “present evidence negating a plaintiff’s direct or circumstantial showing

of causation and reliance.” 522 F.3d at 836. It concluded that given the showing by St.

Jude that it would “present evidence concerning the reliance or non‐reliance of individual

physicians and patients on representations made by St. Jude,” it was clear that there

would be plaintiff‐by‐plaintiff determinations and “common issues [would] not

predominate the inquiry into St. Jude’s liability.” Id. at 840. On remand, the district court

concluded that although the St. Jude II court primarily focused on the plaintiffs’ MCFA

misrepresentation claims, under its reasoning the plaintiffs also could not satisfy the Rule



                                             80
23 requirements with respect to their MCFA material omissions claims. In re St. Jude Med.

Inc. Silzone Hearts Prods. Liab. Litig., No. 01‐CV‐1396 (JRT/FLN), 2009 WL 1789376, at *3–

*5 (D. Minn. June 23, 2009). Like the defendant in St. Jude II, Polaris is prepared to present

evidence to dispute the causal nexus between Polaris’s actions and the alleged injury the

class members suffered. Polaris’s rebuttal opportunity requires plaintiff‐by‐plaintiff

determinations of causation.

       The Court is not persuaded by Plaintiffs’ arguments to the contrary. Among other

things, Plaintiffs claim that its evidence of an 8.8 percent price premium can establish the

causal nexus required by the MCFA because “[t]he overcharge theory shows that

everyone who bought overpaid, no matter what they saw or what they knew.” (Pls’ Class

Cert Reply Br. at 13.) In other words, “the overcharge theory makes individual

knowledge (like individual reliance) moot.” (Id. at 14.) As the Court has noted above, the

MCFA still requires a plaintiff to establish that the defendant’s conduct had some impact

on inducing the individual plaintiff’s actions. What Plaintiffs request is for the expert‐

driven overcharge theory to supplant required showings of causation, injury and

damages. No court considering the MCFA has allowed such an expansive use of this

theory, and it is not appropriate in this case either.

       For these reasons, Plaintiffs cannot satisfy the Rule 23(b)(3) predominance

requirements with respect to their proposed nationwide class, and class certification will

be denied.



                                              81
     B.        Proposed Statewide Classes

            Each of proposed statewide classes must also satisfy the requirements of Rule

23(b)(3).27 Stuart, 910 F.3d at 374. Here, too, individualized issues as to injury and

causation or reliance would predominate in the proposed California and North Carolina

classes, in addition to their proposed Minnesota class. As explained above,

individualized issues predominate for claims governed by Minnesota law. Because the

UCL, CLRA, and NCDUTPA all require actual reliance, individualized issues would also

predominate as to claims governed by these laws.

     III.      Superiority

            To determine whether a class action is the best available method to resolve a

dispute, courts examine whether a class action would be manageable. In re Baycol Prods.

Litig., 218 F.R.D. at 209. One of the Court’s considerations is whether variations in state

law render class action unmanageable. See, e.g., id. at 209–10; Bridgestone/Firestone, 288

F.3d at 1018 (“Because these claims must be adjudicated under the law of so many

jurisdictions, a single nationwide class is not manageable.”).

            Nationwide class treatment would not be a superior method of adjudication here.

As explained above, the Court cannot apply the MCFA extraterritorially to Plaintiffs’




 As to statewide classes, because of the Court’s determination on predominance, the
27

Court again does not reach the Rule 23(a) factors.


                                               82
proposed nationwide class, and class treatment is not appropriate under the laws of so

many different states. Bridgestone/Firestone, 288 F.3d at 1018.

       That leaves the only logical alternative to be six statewide classes. Proceeding in

such a manner would present a significant risk of jury confusion and would create

enormous challenges to trial management. Individual issues would dominate the trial,

including the different Sportsman ATV models and mechanisms for routing heat exhaust,

the issue of causation, and individualized inquiries into each Plaintiff’s knowledge and

experience with the Sportsman ATV, where necessary under applicable state law. The

management of such a trial is not superior to more individualized methods of

adjudication.   Thus,   the   Court    declines   to   certify    subclasses   as   well.   See

Bridgestone/Firestone, 288 F.3d at 1018‐19 (noting the variability in proof for each claim

and concluding that “this litigation is not manageable as a class action even on a

statewide basis”); In re Tetracycline Cases, 107 F.R.D. 719, 733 (W.D. Mo. 1985) (declining

to certify subclasses where keeping track of each subclass would likely confuse the jury

and complicate structuring and managing trial).




                                             83
                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.    Polaris’s Motion to Exclude Expert Testimony (ECF No. 371) is DENIED;

      2.    Polaris’s Motion for Summary Judgment (ECF No. 356) is DENIED; and

      3.    Plaintiffs’ Motion to Certify Class (ECF No. 332) is DENIED.




Dated: March 31, 2020                          BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                          84
